


EXECUTION VERSION
 
 

--------------------------------------------------------------------------------



$520,000,000


SENIOR SECURED BRIDGE LOAN CREDIT AGREEMENT


Dated as of February 5, 2008,




Among




BERRY PLASTICS CORPORATION
(formerly Berry Plastics Holding Corporation),
as Borrower,


THE LENDERS PARTY HERETO,




BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent




GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent,




LEHMAN BROTHERS INC.,
as Documentation Agent,




BANC OF AMERICA SECURITIES LLC
GOLDMAN SACHS CREDIT PARTNERS L.P.
LEHMAN BROTHERS INC.,
as Joint Bookrunners and
Joint Lead Arrangers
_________________
 
 
 

--------------------------------------------------------------------------------

 



 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 
ARTICLE I
  Page      
 
Definitions
       
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
46
SECTION 1.03.
Effectuation of Transactions
47
SECTION 1.04.
Senior Debt
47
     
 
ARTICLE II
       
 
The Credits
 
SECTION 2.01.
Commitment
47
SECTION 2.02.
Loans and Borrowings
49
SECTION 2.03.
Requests for Borrowings
49
SECTION 2.04.
[Reserved]
50
SECTION 2.05.
[Reserved].
50
SECTION 2.06.
Funding of Borrowings
50
SECTION 2.07.
Interest Elections
50
SECTION 2.08.
Termination of Commitment
51
SECTION 2.09.
Repayment of Loans; Evidence of Debt
51
SECTION 2.10.
Prepayments, etc.
52
SECTION 2.11.
Change of Control Prepayment Offer
53
SECTION 2.12.
Fees
54
SECTION 2.13.
Interest
54
SECTION 2.14.
Alternate Rate of Interest
55
SECTION 2.15.
Increased Costs
55
SECTION 2.16.
Break Funding Payments
56
SECTION 2.17.
Taxes
57
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set offs
58
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
60
SECTION 2.20.
Illegality
61
     
 
ARTICLE III
       
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
61
SECTION 3.02.
Authorization
61
SECTION 3.03.
Enforceability
62
SECTION 3.04.
Governmental Approvals
62
SECTION 3.05.
Financial Statements
62
SECTION 3.06.
No Material Adverse Effect
63
SECTION 3.07.
Title to Properties; Possession Under Leases
63
     

 
 
 
-i-

--------------------------------------------------------------------------------


 

     
SECTION 3.08.
Subsidiaries
64
SECTION 3.09.
Litigation; Compliance with Laws
64
SECTION 3.10.
Federal Reserve Regulations
64
SECTION 3.11.
Investment Company Act
64
SECTION 3.12.
Use of Proceeds
64
SECTION 3.13.
Tax Returns
65
SECTION 3.14.
No Material Misstatements
65
SECTION 3.15.
Employee Benefit Plans
65
SECTION 3.16.
Environmental Matters
66
SECTION 3.17.
Security Documents
66
SECTION 3.18.
Location of Real Property and Leased Premises
67
SECTION 3.19.
Solvency
68
SECTION 3.20.
Labor Matters
68
SECTION 3.21.
Insurance
68
SECTION 3.22.
No Default
68
SECTION 3.23.
Intellectual Property; Licenses, etc.
68
SECTION 3.24.
Senior Debt
69
     
 
ARTICLE IV
       
 
Conditions of Lending
       
 
ARTICLE V
       
 
Affirmative Covenants
 
SECTION 5.01.
Existence; Businesses and Properties
72
SECTION 5.02.
Insurance
72
SECTION 5.03.
Taxes
73
SECTION 5.04.
Financial Statements, Reports, etc.
73
SECTION 5.05.
Litigation and Other Notices
75
SECTION 5.06.
Compliance with Laws
75
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
76
SECTION 5.08.
Use of Proceeds
76
SECTION 5.09.
Compliance with Environmental Laws
76
SECTION 5.10.
Further Assurances; Additional Security
76
SECTION 5.11.
[Reserved]
78
SECTION 5.12.
Securities Demand
78
SECTION 5.13.
Exchange Notes
79
     
 
ARTICLE VI
       
 
Negative Covenants
 
SECTION 6.01.
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
80
SECTION 6.02.
Liens
85
SECTION 6.03.
Asset Sales
85
SECTION 6.04.
Limitation on Restricted Payments
86
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
90

 
 
-ii-

--------------------------------------------------------------------------------


 

     
SECTION 6.06.
Dividend and Other Payment Restrictions Affecting Subsidiaries
92
SECTION 6.07.
Transactions with Affiliates
94
SECTION 6.08.
Amendment of Security Documents
96
SECTION 6.09.
Termination and Suspension of Certain Covenants
97
     
 
ARTICLE VII
       
 
Events of Default
 
SECTION 7.01.
Events of Default
97
SECTION 7.02.
Exclusion of Immaterial Subsidiaries
100
     
 
ARTICLE VIII
       
 
The Agents
 
SECTION 8.01.
Appointment
100
SECTION 8.02.
Delegation of Duties
102
SECTION 8.03.
Exculpatory Provisions
102
SECTION 8.04.
Reliance by Administrative Agent
103
SECTION 8.05.
Notice of Default
103
SECTION 8.06.
Non-Reliance on Agents and Other Lenders
103
SECTION 8.07.
Indemnification
104
SECTION 8.08.
Agent in Its Individual Capacity
104
SECTION 8.09.
Successor Administrative Agent
104
SECTION 8.10.
Agents and Arrangers
105
     
 
ARTICLE IX
       
 
Miscellaneous
 
SECTION 9.01.
Notices; Communications
105
SECTION 9.02.
Survival of Agreement
106
SECTION 9.03.
Binding Effect
106
SECTION 9.04.
Successors and Assigns
106
SECTION 9.05.
Expenses; Indemnity
109
SECTION 9.06.
Right of Set off
111
SECTION 9.07.
Applicable Law
111
SECTION 9.08.
Waivers; Amendment
111
SECTION 9.09.
Interest Rate Limitation
113
SECTION 9.10.
Entire Agreement
113
SECTION 9.11.
WAIVER OF JURY TRIAL
114
SECTION 9.12.
Severability
114
SECTION 9.13.
Counterparts
114
SECTION 9.14.
Headings
114
SECTION 9.15.
Jurisdiction; Consent to Service of Process
114
SECTION 9.16.
Confidentiality
115
SECTION 9.17.
Platform; Borrower Materials
115
SECTION 9.18.
Release of Liens and Guarantees
116
SECTION 9.19.
PATRIOT Act Notice
116
SECTION 9.20.
Intercreditor Agreements and Collateral Agreement
116

 
 
 
-iii-

--------------------------------------------------------------------------------


 

     
SECTION 9.21.
Conversion of Covenants; Events of Default
116
SECTION 9.22.
No Fiduciary Duty
117

 
 

 
Exhibits and Schedules
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Solvency Certificate
Exhibit C
Form of Borrowing Request
Exhibit D
Senior Secured Exchange Notes Indenture
Exhibit E-1
Form of Bridge Note
Exhibit E-2
Form of Rollover Note
Exhibit F
Form of Collateral Agreement
Exhibit G
Form of Registration Rights Agreement
Exhibit H
Form of Exchange Notice
Exhibit I
Form of Closing Certificate
   
Schedule 1.01(a)
Certain U.S. Subsidiaries
Schedule 1.01(d)
Immaterial Subsidiaries
Schedule 2.01
Commitments
Schedule 3.01
Organization and Good Standing
Schedule 3.04
Governmental Approvals
Schedule 3.07(b)
Possession Under Leases
Schedule 3.08(a)
Subsidiaries
Schedule 3.08(b)
Subscriptions
Schedule 3.13
Taxes
Schedule 3.16
Environmental Matters
Schedule 3.21
Insurance
Schedule 3.23
Intellectual Property
Schedule 4.02(d)
Post-Closing Interest Deliveries
Schedule 6.07
Affiliate Transactions
Schedule 9.01
Notice Information




 
 
-iv-

--------------------------------------------------------------------------------

 

This SENIOR SECURED BRIDGE LOAN  CREDIT AGREEMENT is entered into as of February
5, 2008 (this “Agreement”), among BERRY PLASTICS CORPORATION (formerly Berry
Plastics Holding Corporation), a Delaware corporation (the “Borrower”), the
LENDERS party hereto from time to time, BANK OF AMERICA, N.A., as administrative
agent and collateral agent (in such capacities or its successors in such
capacities, the “Administrative Agent”) for the Lenders, GOLDMAN SACHS CREDIT
PARTNERS L.P., as syndication agent (in such capacity, the “Syndication Agent”),
and LEHMAN BROTHERS INC. as documentation agent (in such capacity, the
“Documentation Agent”).
 
WHEREAS, on April 3, 2007, Berry Plastics Group, Inc. (“Holdings”) completed a
stock-for-stock merger (the “Berry Covalence Merger”) with Covalence Specialty
Materials Holding Corp. in which the resulting company retained the name Berry
Plastics Group, Inc.
 
WHEREAS, immediately following the Berry Covalence Merger, Berry Plastics
Holding Corporation and Covalence Specialty Materials Corp. (“Covalence”) were
combined as a direct subsidiary of Berry Plastics Group, Inc. and the resulting
company retained the name Berry Plastics Holding Corporation.
 
WHEREAS, on December 28, 2007, Berry Plastics Holding Corporation was combined
together with Berry Plastics Corporation in a merger in which Berry Plastics
Holding Corporation survived and was renamed Berry Plastics Corporation.
 
WHEREAS, on December 21, 2007, the Borrower, Captive Holdings, Inc., and Captive
Holdings, LLC (“Captive Holdings”) entered into a stock purchase agreement, as
amended, supplemented or modified from time to time prior to the date hereof in
accordance with the terms of this Agreement (the “Captive Merger Agreement”);
 
WHEREAS, on the Closing Date, the Borrower will enter into this Agreement, under
which the Borrower will obtain $520,000,000 in senior secured interim loans; and
 
WHEREAS, the Borrower desires to obtain Bridge Loans hereunder, the proceeds of
which will be used (i) to finance the Captive Acquisition (as defined below) and
(ii) to pay costs related to the Transactions.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 


 
Definitions
 
SECTION 1.01.                                Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings
specified below:
 
“ABL Assets” shall mean any Accounts and Inventory (as such terms are defined in
the Revolving Credit Agreement) of the Borrower or any Subsidiary.
 
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” at its principal office in New York,
 

 
-1-

--------------------------------------------------------------------------------

 

New York.  Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.
 
“Acquired Indebtedness” shall mean, with respect to any specified Person:
 
(1)           Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, and
 
(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.
 
“Acquisition Documents” shall mean the Captive Merger Agreement and any other
document entered into in connection therewith, in each case as amended,
supplemented or modified from time to time prior to the Closing Date or
thereafter (so long as any amendment, supplement or modification after the
Closing Date, together with all other amendments, supplements and modifications
after the Closing Date, taken as a whole, is not more disadvantageous to the
Lenders in any material respect than the Acquisition Documents as in effect on
the Closing Date).
 
“Act” shall have the meaning assigned to such term in Section 9.19.
 
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
 
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
 
“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.07(a).
 
“Agents” shall mean the Administrative Agent and the Collateral Agent.
 
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 

--
 
-2-

--------------------------------------------------------------------------------

 

“Applicable Margin” shall mean initially (i) 4.00% in the case of any
Eurocurrency Loan and (ii) 3.00% in the case of any ABR Loan. The Applicable
Margin will increase by 0.50% per annum on August 5, 2008 and shall increase by
an additional 0.50% per annum at the end of each three-month period thereafter
until the Rollover Loan Maturity Date. Notwithstanding the foregoing, the
Applicable Margin shall be adjusted such that the applicable interest rate on
the Loans shall not exceed the Rate Cap.
 
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
 
“Asset Sale” shall mean:
 
(1)           the sale, conveyance, transfer or other disposition (whether in a
single transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) outside the ordinary course
of business of the Borrower or any Restricted Subsidiary of the Borrower (each
referred to in this definition as a “disposition”) or
 
(2)           the issuance or sale of Equity Interests (other than directors’
qualifying shares and shares issued to foreign nationals or other third parties
to the extent required by applicable law) of any Restricted Subsidiary (other
than to the Borrower or another Restricted Subsidiary of the Borrower) (whether
in a single transaction or a series of related transactions),
 
in each case other than:
 
(a)           a disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out property or equipment in the ordinary course of
business;
 
(b)           the disposition of all or substantially all of the assets of the
Borrower in a manner permitted pursuant to Section 6.05 or any disposition that
constitutes a Change of Control;
 
(c)           any Restricted Payment or Permitted Investment that is permitted
to be made, and is made, under Section 6.04;
 
(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary, which assets or Equity Interests so disposed or
issued have an aggregate Fair Market Value of less than $7.5 million;
 
(e)           any disposition of property or assets, or the issuance of
securities, by a Restricted Subsidiary of the Borrower to the Borrower or by the
Borrower or a Restricted Subsidiary of the Borrower to a Restricted Subsidiary
of the Borrower;
 
(f)           any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Similar Business of comparable or greater
market value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower;
 
(g)           foreclosure on assets of the Borrower or any of its Restricted
Subsidiaries;
 
(h)           any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
 
(i)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;
 

--
 
-3-

--------------------------------------------------------------------------------

 

(j)           any sale of inventory or other assets in the ordinary course of
business;
 
(k)           any grant in the ordinary course of business of any license of
patents, trademarks, know-how or any other intellectual property;
 
(l)           a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing; and
 
(m)           the sale of any property in a Sale/Leaseback Transaction within
six months of the acquisition of such property.
 
“Assignee” shall have the meaning assigned to such term in Section 9.04(b).
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.
 
“Bank Agreement Security Documents” shall mean the Existing Senior Security
Agreement, the Second Amended and Restated First Lien Intellectual Property
Security Agreement dated as of April 3, 2007, among Berry Plastics Group, Inc.,
the Borrower, the subsidiaries of the Borrower party thereto, the Term Loan
Collateral Agent and the Revolving Facility Collateral Agent, as amended,
supplemented, restated, renewed, refunded, replaced, restructured, repaid,
refinanced or otherwise modified from time to time, all “Mortgages” as defined
in the Revolving Credit Agreement and/or the Term Loan Credit Agreement, and any
other documents now existing or entered into after the Closing Date that create
Liens on any assets or properties of the Borrower or any Subsidiary Loan Party
to secure any Term Loan Obligations or Revolving Facility Obligations.
 
“Bank Indebtedness” shall mean any and all amounts payable under or in respect
of any Credit Agreement and any other Credit Agreement Documents as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time (including after termination
of any Credit Agreement), including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, guarantees and all other amounts payable
thereunder or in respect thereof.
 
“Bank of America” shall mean Bank of America, N.A., and its successors.
 
“Berry Covalence Merger” shall have the meaning assigned to it in the recitals
to this Agreement.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.
 

--
 
-4-

--------------------------------------------------------------------------------

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Borrower Materials” shall have the meaning assigned to such term in Section
9.17.
 
“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Minimum” shall mean $5.0 million.
 
“Borrowing Multiple” shall mean $1.0 million.
 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
 
“Bridge Loan” shall mean each of the interim bridge loans made to the Borrower
pursuant to Section 2.01(a).
 
“Bridge Loan Borrowing” shall mean a borrowing of Bridge Loans.
 
“Bridge Loan Maturity Date” shall mean February 5, 2009.
 
“Bridge Note” shall have the meaning set forth in Section 2.09(e).
 
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.
 
“Capital Stock” shall mean:
 
(a)           in the case of a corporation, corporate stock or shares;
 
(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(d)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.
 

--
 
-5-

--------------------------------------------------------------------------------

 

“Captive Acquisition” shall mean the acquisition by the Borrower of
substantially all of the outstanding shares of Capital Stock of Captive
Holdings, Inc. pursuant to the Captive Merger Agreement.
 
“Captive Credit Agreement” shall mean that certain credit agreement, dated
August 18, 2005 by and among Captive Holdings, Inc., Captive Plastics, Inc., the
guarantors party thereto, Credit Suisse, as administrative agent and collateral
agent, and the lenders from time to time party thereto, as amended, modified or
supplemented from time to time.
 
“Captive Holdings” shall have the meaning assigned to it in the recitals to this
Agreement.
 
“Captive Merger Agreement” shall have the meaning assigned to it in the recitals
to this Agreement.
 
“Captive Merger Documents” shall mean the collective reference to the Captive
Merger Agreement, all material exhibits and schedules thereto and all agreements
expressly contemplated thereby.
 
“Captive Note” shall mean that certain $10,000,000 subordinated note, dated July
21, 2004 by and among Captive Holdings, Inc. and the John W. Raymonds Lifetime
Trust.
 
“Captive Second Lien Credit Agreement”  shall mean that certain second lien
credit agreement, dated December 23, 2005 by and among Captive Holdings, Inc.,
Captive Plastics, Inc., the guarantors party thereto and Credit Suisse, as
administrative agent and collateral agent, and the lenders from time to time
party thereto, as amended, modified or supplemented from time to time.
 
“Cash Contribution Amount” shall mean the aggregate amount of cash contributions
made to the capital of the Borrower described in the definition of “Contribution
Indebtedness.”
 
“Cash Equivalents” shall mean:
 
(a)           Dollars, pounds sterling, euros, the national currency of any
member state in the European Union or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;
 
(b)           securities issued or directly and fully guaranteed or insured by
the U.S. government or any country that is a member of the European Union or any
agency or instrumentality thereof in each case maturing not more than two years
from the date of acquisition;
 
(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding one year, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250 million and whose long-term debt is rated “A” or
the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);
 
(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
 

--
 
-6-

--------------------------------------------------------------------------------

 

(e)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) and in each case maturing within one year after the date of
acquisition;
 
(f)           readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;
 
(g)           Indebtedness issued by Persons (other than the Funds or any of the
Fund Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition; and
 
(h)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (g) above.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.
 
“Change of Control” shall mean the occurrence of any of the following events:
 
(a)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all the assets of the Borrower and its
Subsidiaries, taken as a whole, to a Person other than any of the Permitted
Holders; or
 
(b)           the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), of more than 50%
of the total voting power of the voting stock of the Borrower or any direct or
indirect parent of the Borrower.
 
“Change of Control Offer” shall have the meaning assigned to such term in
Section 2.11.
 
“Change of Control Payment” shall have the meaning assigned to such term in
Section 2.11.
 
“Change of Control Payment Date” shall have the meaning assigned to such term in
Section 2.11.
 
“Charges” shall have the meaning assigned to such term in Section 9.09.
 

--
 
-7-

--------------------------------------------------------------------------------

 

“Closing Date” shall mean February 5, 2008.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.
 
“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents.  On the Closing Date, the
Collateral Agent is the same Person as the Administrative Agent.  Unless the
context otherwise requires, the term “Administrative Agent” as used herein
shall, unless the context otherwise requires, include the Collateral Agent,
notwithstanding various specific references to the Collateral Agent herein.
 
“Collateral Agreement” shall mean the Bridge Loan Guarantee and Collateral
Agreement, dated as of the Closing Date, as amended, supplemented or otherwise
modified from time to time, in the form of Exhibit E, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent.
 
“Collateral and Guarantee Requirement” shall mean the requirement that:
 
(a)           on the Closing Date, the Collateral Agent shall have received from
the Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person;
 
(b)           on or before the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of each
Domestic Subsidiary (other than Subsidiaries listed on Schedule 1.01(a)) owned
on the Closing Date directly by or on behalf of the Borrower or any Subsidiary
Loan Party and (B) a pledge of 65% of the outstanding Equity Interests of (1)
each “first tier” Foreign Subsidiary directly owned by any Loan Party (except
for NIM Holdings Limited, Berry Plastics Asia Pte. Ltd., and Ociesse s.r.l.,
Berry Plastics Acquisition Corporation II, and Berry Plastics Acquisition
Corporation XIV, LLC), and (2) each “first tier” Qualified CFC Holding Company
directly owned by any Loan Party and (ii) subject to the terms of the
Intercreditor Agreements, the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;
 
(c)           (i) all Indebtedness of the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of the Borrower and its Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to any Loan Party shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the Collateral Agreement (or
other applicable Security Document as reasonably required by the Administrative
Agent) (which pledge, in the case of any intercompany note evidencing debt owed
by a Foreign Subsidiary to a Loan Party, shall be limited to 65% of the amount
outstanding thereunder), and (ii) the Possessory Collateral Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;
 

--
 
-8-

--------------------------------------------------------------------------------

 

(d)           in the case of any Person that becomes a Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received a supplement to
each of the Collateral Agreement, the Senior Lender Intercreditor Agreement, the
Second Priority Intercreditor Agreement and the Senior Fixed Lender
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party (it being understood that each
Domestic Subsidiary that is acquired or formed after the Closing Date (including
any Unrestricted Subsidiary that is redesignated) is a Subsidiary Loan Party and
is required to become a party to the Collateral Agreement and the Intercreditor
Agreements);
 
(e)           in the case of any Person that becomes a “first tier” Foreign
Subsidiary directly owned by the Borrower or a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received, as promptly as
reasonably practicable following a request by the Collateral Agent, a Foreign
Pledge Agreement, duly executed and delivered on behalf of such Foreign
Subsidiary and the direct parent company of such Foreign Subsidiary;
 
(f)           after the Closing Date, (i) all the outstanding Equity Interests
of (A) any Person that becomes a Subsidiary Loan Party after the Closing Date
and (B) subject to Section 5.10(g), all the Equity Interests that are acquired
by a Loan Party after the Closing Date (including, without limitation, the
Equity Interests of any Receivables Subsidiary established after the Closing
Date), shall have been pledged pursuant to the Collateral Agreement; provided
that in no event shall more than 65% of the issued and outstanding Equity
Interests of any “first tier” Foreign Subsidiary or any “first tier” Qualified
CFC Holding Company directly owned by such Loan Party be pledged to secure
Obligations, and in no event shall any of the issued and outstanding Equity
Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) subject to the terms of the Intercreditor Agreements, the Collateral Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;
 
(g)           except as otherwise contemplated by any Security Document or the
Intercreditor Agreements, all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;
 
(h)           [Reserved];
 
(i)           [Reserved];
 
(j)           [Reserved];
 
(k)           except as otherwise contemplated by any Security Document, each
Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;
and
 

--
 
-9-

--------------------------------------------------------------------------------

 

(l)           after the Closing Date, the Administrative Agent shall have
received (i) such other Security Documents as may be required to be delivered
pursuant to Section 5.10, and (ii) upon reasonable request by the Administrative
Agent, evidence of compliance with any other requirements of Section 5.10.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s commitment to
make Bridge Loans under Section 2.01(a) in the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The
aggregate amount of Commitments of all Lenders on the Closing Date is
$520,000,000.
 
“Commitment Banks” shall mean Banc of America Bridge LLC, Goldman Sachs Credit
Partners L.P., Lehman Commercial Paper Inc. and Lehman Brothers Commercial Bank.
 
“Commitment Letter” shall mean that certain Commitment Letter dated December 21,
2007 by and among the Borrower, Banc of America Bridge LLC, Banc of America
Securities LLC, Goldman Sachs Credit Partners L.P., Lehman Commercial Paper
Inc., Lehman Brothers Commercial Bank and Lehman Brothers Inc.
 
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
 
“consolidated” shall mean, with respect to any Person, such Person consolidated
with its Restricted Subsidiaries, and shall not include any Unrestricted
Subsidiary, but the interest of such Person in an Unrestricted Subsidiary shall
be accounted for as an Investment.
 
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:
 
(1)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees); plus
 
(2)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; plus
 
(3)           commissions, discounts, yield and other fees and charges Incurred
in connection with any Receivables Financing which are payable to Persons other
than the Borrower and its Restricted Subsidiaries; minus
 

--
 
-10-

--------------------------------------------------------------------------------

 

(4)           interest income for such period.
 
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis; provided, however, that:
 
(a)           any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income, expenses or charges (less all fees and expenses relating
thereto), including, without limitation, any severance expenses, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, and fees, expenses or charges relating to new product
lines, plant shutdown costs, acquisition integration costs, expenses or charges
related to any Equity Offering, Permitted Investment, acquisition or
Indebtedness permitted to be Incurred by this Agreement (in each case, whether
or not successful), including any such fees, expenses, charges or change in
control payments made under the Acquisition Documents or otherwise related to
the Transactions, in each case, shall be excluded;
 
(b)           any increase in amortization or depreciation or any one-time
non-cash charges increases or reductions in Net Income, in each case resulting
from purchase accounting in connection with the Transactions or any acquisition
that is consummated after the Closing Date shall be excluded;
 
(c)           the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;
 
(d)           any net after-tax income or loss from discontinued operations and
any net after-tax gains or losses on disposal of discontinued operations shall
be excluded;
 
(e)           any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors of the Borrower) shall be excluded;
 
(f)           any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded;
 
(g)           the Net Income for such period of any Person that is not a
Subsidiary of such Person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period;
 
(h)           solely for the purpose of determining the amount available for
Restricted Payments under clause (a) of the definition of Cumulative Credit, the
Net Income for such period of any Restricted Subsidiary (other than any
Subsidiary Loan Party) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived; provided that the Consolidated Net Income of such Person shall be
increased by the amount of div
 

--
 
-11-

--------------------------------------------------------------------------------

 

dends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Restricted Subsidiary to such Person, to the
extent not already included therein;
 
(i)           an amount equal to the amount of Tax Distributions actually made
to any parent of such Person in respect of such period in accordance with
Section 6.04(b)(xii) shall be included as though such amounts had been paid as
income taxes directly by such Person for such period;
 
(j)           any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards (“SFAS”) Nos. 142 and 144 and the
amortization of intangibles arising pursuant to SFAS No. 141 shall be excluded;
 
(k)           any non-cash expense realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors and employees of such Person or any of its Restricted Subsidiaries
shall be excluded;
 
(l)           any (a) severance or relocation costs or expenses, (b) one-time
non-cash compensation charges, (c) the costs and expenses after the Closing Date
related to employment of terminated employees, (d) costs or expenses realized in
connection with, resulting from or in anticipation of the Transactions or (e)
costs or expenses realized in connection with or resulting from stock
appreciation or similar rights, stock options or other rights existing on the
Closing Date of officers, directors and employees, in each case of such Person
or any of its Restricted Subsidiaries, shall be excluded;
 
(m)           accruals and reserves that are established within 12 months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded;
 
(n)           solely for purposes of calculating EBITDA, (a) the Net Income of
any Person and its Restricted Subsidiaries shall be calculated without deducting
the income attributable to, or adding the losses attributable to, the minority
equity interests of third parties in any non-wholly-owned Restricted Subsidiary
except to the extent of dividends declared or paid in respect of such period or
any prior period on the shares of Capital Stock of such Restricted Subsidiary
held by such third parties and (b) any ordinary course dividend, distribution or
other payment paid in cash and received from any Person in excess of amounts
included in clause (7) above shall be included;
 
(o)           (a)(i) the non-cash portion of “straight-line” rent expense shall
be excluded and (ii) the cash portion of “straight-line” rent expense which
exceeds the amount expensed in respect of such rent expense shall be included
and (b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded;
 
(p)           unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the applications of Financial Accounting Standards 52 shall be excluded; and
 
(q)           solely for the purpose of calculating Restricted Payments, the
difference, if positive, of the Consolidated Taxes of the Borrower calculated in
accordance with GAAP and the actual Consolidated Taxes paid in cash by the
Borrower during any Reference Period shall be included.
 

--
 
-12-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, for the purpose of Section 6.04 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Borrower or a Restricted Subsidiary of the Borrower to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under clauses (E) and (F) of the definition of “Cumulative Credit.”
 
“Consolidated Non-cash Charges” shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but excluding any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period.
 
“Consolidated Taxes” shall mean provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes and
any Tax Distributions taken into account in calculating Consolidated Net Income.
 
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
 
(a)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor,
 
(b)           to advance or supply funds:
 
                (i)for the purchase or payment of any such primary obligation;
or
 
                (ii)to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or
 
                (iii)to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation against loss
in respect thereof.
 
“Contribution Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary Loan Party in an aggregate principal amount not greater than twice
the aggregate amount of cash contributions (other than Excluded Contributions)
made to the capital of the Borrower or any such Subsidiary Loan Party after the
Closing Date; provided that:
 
(1)           such cash contributions have not been used to make a Restricted
Payment,
 
(2)           if the aggregate principal amount of such Contribution
Indebtedness is greater than the aggregate amount of such cash contributions to
the capital of the Borrower or any such Subsidiary Loan Party, as the case may
be, the amount in excess shall be Indebtedness (other than Secured Indebtedness)
with a Stated Maturity later than the Stated Maturity of the Loans, and
 
(3)           such Contribution Indebtedness (a) is Incurred within 180 days
after the making of such cash contributions and (b) is so designated as
Contribution Indebtedness pursuant to an Officers’ Certificate on the Incurrence
date thereof.
 

--
 
-13-

--------------------------------------------------------------------------------

 

“Covalence” shall have the meaning assigned to it in the recitals to this
Agreement.
 
“Covenant Suspension Event” shall have the meaning assigned to such term in
Section 6.09(b).
 
 “Credit Agreement Documents” shall mean the collective reference to Credit
Agreements, any notes issued pursuant thereto and the guarantees thereof, and
the collateral documents relating thereto, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified from time to time.
 
“Credit Agreements” shall mean (i)(A) the Term Loan Credit Agreement and (B) the
Revolving Credit Agreement, and (ii) whether or not the credit agreements
referred to in clause (i) remains outstanding, if designated by the Borrower to
be included in the definition of “Credit Agreement,” one or more (A) debt
facilities or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
 
“Cumulative Credit” shall mean the sum of (without duplication):
 
(A)           50% of the Consolidated Net Income of the Borrower for the period
(taken as one accounting period, the “Reference Period”) from April 1, 2008 to
the end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus
 
(B)           100% of the aggregate net proceeds, including cash and the Fair
Market Value (as determined in good faith by Borrower) of property other than
cash, received by the Borrower after the Closing Date from the issue or sale of
Equity Interests of the Borrower (excluding Refunding Capital Stock, Designated
Preferred Stock, Excluded Contributions, Disqualified Stock and the Cash
Contribution Amount), including Equity Interests issued upon conversion of
Indebtedness or Disqualified Stock or upon exercise of warrants or options
(other than an issuance or sale to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries), plus
 
(C)           100% of the aggregate amount of contributions to the capital of
the Borrower received in cash and the Fair Market Value (as determined in good
faith by the Borrower) of property other than cash after the Closing Date (other
than Excluded Contributions, Refunding Capital Stock, Designated Preferred
Stock, Disqualified Stock and the Cash Contribution Amount), plus
 
(D)           the principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of the Borrower or any Restricted Subsidiary thereof issued
after the Closing Date (other than Indebtedness or Disqualified Stock issued to
a Restricted Subsidiary) which has been converted into or exchanged for Equity
Interests in the Borrower (other than Disqualified Stock) or any direct or
indirect parent of the Borrower (provided in the case of any parent, such
Indebtedness or Disqualified Stock is retired or extinguished), plus
 

--
 
-14-

--------------------------------------------------------------------------------

 

(E)           100% of the aggregate amount received by the Borrower or any
Restricted Subsidiary in cash and the Fair Market Value (as determined in good
faith by the Borrower) of property other than cash received by the Borrower or
any Restricted Subsidiary after the Closing Date from:
 
                (I)the sale or other disposition (other than to the Borrower or
a Restricted Subsidiary of the Borrower) of Restricted Investments made by the
Borrower and its Restricted Subsidiaries and from repurchases and redemptions of
such Restricted Investments from the Borrower and its Restricted Subsidiaries by
any Person (other than the Borrower or any of its Restricted Subsidiaries) and
from repayments of loans or advances which constituted Restricted Investments
(other than in each case to the extent that the Restricted Investment was made
pursuant to clause (vii) or (x) of Section 6.04(b)),
 
                (II)the sale (other than to the Borrower or a Restricted
Subsidiary of the Borrower) of the Capital Stock of an Unrestricted Subsidiary,
or
 
                (III)a distribution or dividend from an Unrestricted Subsidiary,
plus
 
(F)           in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, in each case after the
Closing Date, the Fair Market Value (as determined in good faith by the Borrower
or, if such Fair Market Value may exceed $25.0 million, in writing by an
Independent Financial Advisor) of the Investment of the Borrower in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), after taking
into account any Indebtedness associated with the Unrestricted Subsidiary so
designated or combined or any Indebtedness associated with the assets so
transferred or conveyed (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary was made pursuant
to clause (vii) or (x) of Section 6.04(b) or constituted a Permitted
Investment).
 
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
 “Designated Non-cash Consideration” shall mean the Fair Market Value of
non-cash consideration received by the Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an Officers’ Certificate, setting
forth the basis of such valuation, less the amount of Cash Equivalents received
in connection with a subsequent sale of such Designated Non-cash Consideration.
 
“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
direct or indirect parent of the Borrower, as applicable (other than
Disqualified Stock), that is issued for cash (other than to the Borrower or any
of its Subsidiaries or an employee stock ownership plan or trust established by
the Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officers’ Certificate, on the issuance date
thereof.
 

--
 
-15-

--------------------------------------------------------------------------------

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms (or by the terms of any security into which
it is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:
 
(a)           matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale; provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Capital Stock than the asset sale and change of control provisions
applicable to the Loans and any purchase requirement triggered thereby may not
become operative until compliance with the asset sale and change of control
provisions applicable to the Loans (including the purchase of any Loans tendered
pursuant thereto)),
 
(b)           is convertible or exchangeable for Indebtedness or Disqualified
Stock of such Person, or
 
(c)           is redeemable at the option of the holder thereof, in whole or in
part,
 
in each case prior to 91 days after the Rollover Loan Maturity Date; provided,
however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Stock shall not be deemed
to be Disqualified Stock.
 
“Documentation Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Dollars” or “$” shall mean the lawful currency of the United States of America.
 
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a subsidiary listed on Schedule
1.01(a).
 
“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period plus, without duplication, to the
extent the same was deducted in calculating Consolidated Net Income:
 
(a)           Consolidated Taxes; plus
 
(b)           Consolidated Interest Expense; plus
 
(c)           Consolidated Non-cash Charges; plus
 
(d)           business optimization expenses and other restructuring charges or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, plant closures, retention,
systems establishment costs and excess pension charges); provided that with
respect to each business optimization expense or other restructuring charge, the
Borrower shall have delivered to the Administrative Agent an Officers’
Certificate
 

--
 
-16-

--------------------------------------------------------------------------------

 

specifying and quantifying such expense or charge and stating that such expense
or charge is a business optimization expense or other restructuring charge, as
the case may be; plus
 
(e)           the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Funds or any Fund Affiliates (or any accruals
relating to such fees and related expenses) during such period pursuant to the
terms of the agreements between the Fund Affiliates and the Borrower and its
Subsidiaries;
 


 
less, without duplication,
 
(f)           non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period and any items for which cash was received in a prior period).
 
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
 
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).
 
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
 
“Equity Issuance” shall mean, without duplication, any issuance or sale by the
Borrower after the Closing Date of any Equity Interests in the Borrower or any
direct or indirect parent of the Borrower (including any Equity Interests issued
upon exercise of any warrant or option) or any warrants or options to purchase
Equity Interests; provided, however, that an Equity Issuance shall not include
(y) any sale or issuance by the Borrower or any direct or indirect parent of the
Borrower of any Equity Interests (including its Equity Interests issued upon
exercise of any warrant or option or warrants or options to purchase its Equity
Interests but excluding Disqualified Stock), in each case, to directors,
officers or employees of the Borrower or any direct or indirect parent of the
Borrower, or any of their Subsidiaries in connection with any employee stock
option plan and (z) any sale or issuance by the Borrower or any direct or
indirect parent of the Borrower of any Equity Interests (including its Equity
Interests issued upon exercise of any warrant or option or warrants or options
to purchase its Equity Interests but excluding Disqualified Stock), to Holdings,
or any Permitted Holder identified in clause (i) of the definition thereto.
 
“Equity Offering” shall mean any public or private sale after the Closing Date
of common stock or Preferred Stock of the Borrower or any direct or indirect
parent of the Borrower, as applicable (other than Disqualified Stock), other
than:
 
(1)           public offerings with respect to the Borrower’s or such direct or
indirect parent’s common stock registered on Form S-8; and
 
(2)           any such public or private sale that constitutes an Excluded
Contribution.
 

--
 
-17-

--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA; (f)
the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
or (i) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency Loan” shall mean any Bridge Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
 
“Exchange Date” shall have the meaning assigned to such term in Section
2.01(d)(ii).
 
“Exchange Notes” shall have the meaning assigned to such term in Section
2.01(d)(i).
 
“Exchange Notes Indenture” shall mean the indenture to be entered into relating
to the Exchange Notes substantially in the form of Exhibit D (with such changes
to cure any ambiguity, omission, defect or inconsistency, in each case, as the
Joint Lead Arrangers and the Borrower shall agree), as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof.
 
“Exchange Notice” shall have the meaning assigned to such term in Section
2.01(d)(i).
 

--
 
-18-

--------------------------------------------------------------------------------

 

“Exchange Trigger Event” shall mean on and after the Rollover Date, (a) with
respect to the initial Exchange Trigger Event, the receipt by the Administrative
Agent of one or more Exchange Notices which, individually or together, represent
at least $100 million aggregate principal amount of Rollover Loans that have not
been exchanged for Exchange Notes and (b) thereafter (i) the receipt by the
Administrative Agent of one or more Exchange Notices which, individually or
together, represent at least $25 million aggregate principal amount of Rollover
Loans that have not been exchanged for Exchange Notes and (ii) if less than $25
million aggregate principal amount of Rollover Loans are outstanding at such
time, the remainder of the then outstanding Rollover Loans..
 
“Excluded Contributions” shall mean the Cash Equivalents or other assets (valued
at their Fair Market Value as determined in good faith by senior management or
the Board of Directors of the Borrower) received by the Borrower after the
Closing Date from:
 
(a)           contributions to its common equity capital, and
 
(b)           the sale (other than to a Subsidiary of the Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower,
 
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an officer of the Borrower on or promptly after the date
such capital contributions are made or the date such Capital Stock is sold, as
the case may be.
 
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(b)(xvi) and any Permanent
Financing).
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) any income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any tax (including any backup withholding tax) imposed by
the United States (or the jurisdiction under the laws of which such Lender is
organized or in which its principal office is located or in which its applicable
Lending Office is located or any other jurisdiction as a result of such Lender
engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to the Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan and (d) any taxes that are
imposed as a result of any event occurring after the Lender becomes a Lender
(other than a Change in Law) in the case of clause (a), (b), (c) and (d),
together with any and all interest and penalties related thereto.
 

--
 
-19-

--------------------------------------------------------------------------------

 

“Existing Senior Security Agreement” shall mean the Second Amended and Restated
First Lien Guarantee and Collateral Agreement dated as of April 3, 2007 among
the Borrower, Holdings, and the Subsidiaries of the Borrower identified therein,
the Revolving Facility Collateral Agent and the Term Loan Collateral Agent as
the same may be amended, amended and restated or otherwise modified from time to
time.
 
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, i.e., the Bridge Loans and the Rollover
Loans.
 
“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
 
“Fee Letter” shall mean that certain Fee Letter dated December 21, 2007 by and
among the Borrower, Banc of America Bridge LLC, Banc of America Securities LLC,
Goldman Sachs Credit Partners L.P., Lehman Commercial Paper Inc., Lehman
Brothers Commercial Bank and Lehman Brothers Inc.
 
“Fees” shall have the meaning assigned to such term in Section 2.12(a).
 
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
 
“First Priority Lien Obligations” shall mean (i) all Secured Bank Indebtedness,
(ii) all other Obligations (not constituting Indebtedness) of the Borrower and
its Restricted Subsidiaries under the agreements governing Secured Bank
Indebtedness, (iii) Obligations and (iv) all other obligations of the Borrower
or any of its Restricted Subsidiaries in respect of Hedging Obligations or
Obligations in respect of cash management services, in each case owing to a
Person that is a holder of Indebtedness described in clause (i) or Obligations
described in clause (ii) or an Affiliate of such holder at the time of entry
into such Hedging Obligations or Obligations in respect of cash management
services.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to any Person for any
period, the ratio of EBITDA of such Person for such period to the Fixed Charges
of such Person for such period.  In the event that the Borrower or any of its
Restricted Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness
(other than in the case of revolving credit borrowings or revolving advances
under any Qualified Receivables Financing, in which case interest expense shall
be computed based upon the average daily balance of such Indebtedness during the
applicable period) or issues, repurchases or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but prior to the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be
 

--
 
-20-

--------------------------------------------------------------------------------

 

calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.
 
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Borrower or
any of its Restricted Subsidiaries has determined to make and/or made after the
Closing Date and during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
(each, for purposes of this definition, a “pro forma event”) shall be calculated
on a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations (including the Transactions) discontinued
operations and operational changes (and the change of any associated fixed
charge obligations and the change in EBITDA resulting therefrom) had occurred on
the first day of the four-quarter reference period.  If since the beginning of
such period any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Borrower or any Restricted Subsidiary since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation, discontinued operation or operational
change, in each case with respect to an operating unit of a business, that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Investment, acquisition, disposition, discontinued operation,
merger, consolidation or operational change had occurred at the beginning of the
applicable four-quarter period.
 
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.  Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Borrower as set forth in an Officers’ Certificate, to
reflect (1) operating expense reductions and other operating improvements or
synergies reasonably expected to result from the applicable pro forma event
(including, to the extent applicable, from the Transactions), and (2) all pro
forma adjustments of the nature used in similar calculations in the Second
Priority Notes Indenture (as in effect on the date hereof), including, without
limitation, as applied to the Transactions.
 
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in excess of 12
months).  Interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.  For purposes of making
the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.
 
“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:
 
(1)           Consolidated Interest Expense of such Person for such period, and
 

--
 
-21-

--------------------------------------------------------------------------------

 

(2)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries.
 
“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower.
 
“Foreign Subsidiary” shall mean any Restricted Subsidiary not organized or
existing under the laws of the United States of America or any state or
territory thereof or the District of Columbia and any direct or indirect
subsidiary of such Restricted Subsidiary.
 
“Fund Affiliates” shall mean (i) each Affiliate of any Funds, (ii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo
Management IV, L.P. or Apollo Management V, L.P., Apollo Management VI, L.P.,
and (iii) Graham BPC Investment Holdings, LP.
 
“Fund I” shall mean Apollo Management V, L.P. and other affiliated co-investment
partnerships.
 
“Fund II” shall mean Apollo Management VI, L.P. and other affiliated
co-investment partnerships and Graham Partners Inc.
 
“Funds” shall mean Fund I and Fund II, collectively.
 
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03 and 5.07 to a Foreign Subsidiary (and not
as a consolidated Subsidiary of the Borrower) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Foreign Subsidiary.
 
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
 
“guarantee” shall mean a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.
 
“Guarantee” shall mean any guarantee of the obligations of the Borrower under
this Agreement by any Person, pursuant to the Collateral Agreement.
 
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
 
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under (i) currency exchange, interest rate or commodity swap
agreements, currency exchange, interest rate or commodity cap agreements and
currency exchange, interest rate or commodity collar
 

--
 
-22-

--------------------------------------------------------------------------------

 

agreements, and (ii) other agreements or arrangements designed to protect such
Person against fluctuations in currency exchange, interest rates or commodity
prices.
 
“Holdings” shall have the meaning assigned to it in the recitals to this
Agreement.
 
“Immaterial Subsidiary” shall mean any Subsidiary that, as of the last day of
the fiscal quarter of the Borrower most recently ended, (a) did not have assets
with a value in excess of 5.0% of the Total Assets or revenues representing in
excess of 5.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis as of such date and (b) when taken together with all other
Immaterial Subsidiaries as of such date, did not have assets with a value in
excess of 10.0% of the Total Assets or revenues representing in excess of 10.0%
of total revenues of the Borrower and the Subsidiaries on a consolidated basis
as of such date.  Each Immaterial Subsidiary as of the Closing Date shall be set
forth in Schedule 1.01(d).
 
“Incur” shall mean issue, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.
 
“Indebtedness” shall mean, with respect to any Person:
 
(a)           the principal and premium (if any) of any indebtedness of such
Person, whether or not contingent, (i) in respect of borrowed money, (ii)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (iii) representing the deferred and unpaid
purchase price of any property, except any such balance that constitutes a trade
payable or similar obligation to a trade creditor due within six months from the
date on which it is Incurred, in each case Incurred in the ordinary course of
business, which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto, (iv) in
respect of Capitalized Lease Obligations, or (v) representing any Hedging
Obligations, if and to the extent that any of the foregoing indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;
 
(b)           to the extent not otherwise included, any obligation of such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business);
 
(c)           to the extent not otherwise included, Indebtedness of another
Person secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (i) the Fair Market Value of such asset
at such date of determination, and (ii) the amount of such Indebtedness of such
other Person; and
 
(d)           to the extent not otherwise included, with respect to the Borrower
and its Restricted Subsidiaries, the amount then outstanding (i.e., advanced,
and received by, and available for use by, the Borrower or any of its Restricted
Subsidiaries) under any Receivables Financing (as set forth in the books and
records of the Borrower or any Restricted Subsidiary and confirmed by the agent,
trustee or other representative of the institution or group providing such
Receivables Financing);
 

--
 
-23-

--------------------------------------------------------------------------------

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) Obligations under or in respect of Qualified Receivables
Financing or (5) obligations under the Acquisition Documents.
 
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
 
“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm or consultant, in each case of nationally recognized
standing, that is, in the good faith determination of the Borrower, qualified to
perform the task for which it has been engaged.
 
“Ineligible Institution” shall mean the Persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such Person or Persons (or the Person or
Persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).
 
“Information” shall have the meaning assigned to such term in Section 3.14(a).
 
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.
 
“Intercreditor Agreements” shall mean the Senior Lender Intercreditor Agreement,
the Second Priority Intercreditor Agreement and the Senior Fixed Lender
Intercreditor Agreement.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 


 
“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capitalized Lease Obligations allocable to interest expense, and (iv) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such Person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Qualified Receivables
Financing which are payable to any Person other
 

--
 
-24-

--------------------------------------------------------------------------------

 

than the Borrower or a Subsidiary Loan Party.  For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements.
 
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in addition, the date of any refinancing or conversion of
such Borrowing with or to a Borrowing of a different Type, and (b) with respect
to any ABR Loan, the last Business Day of each calendar quarter and, in
addition, the date of any conversion of such Borrowing with or to a Borrowing of
a different Type in accordance with Article II.
 
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2 or 3
months thereafter, or the date any Eurocurrency Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07, 2.14 or 2.20 or repaid or prepaid in
accordance with Section 2.10 or 2.11; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
 
“Investment Bank” shall mean one or more investment banks engaged to publicly
sell or privately place the Permanent Financing reasonably acceptable to the
Joint Lead Arrangers.
 
 “Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
 
“Investment Grade Securities” shall mean:
 
(a)           securities issued or directly and fully guaranteed or insured by
the U.S. government or any agency or instrumentality thereof (other than Cash
Equivalents),
 
(b)           securities that have a rating equal to or higher than Baa3 (or
equivalent) by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating
by any other Rating Agency, but excluding any debt securities or loans or
advances between and among the Borrower and its Subsidiaries;
 
(c)           investments in any fund that invests exclusively in investments of
the type described in clauses (a) and (b) which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and
 
(d)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
 
“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel
 

--
 
-25-

--------------------------------------------------------------------------------

 

and similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
of the Borrower in the same manner as the other investments included in this
definition to the extent such transactions involve the transfer of cash or other
property.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.04:
 
(a)           “Investments” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:
 
                (i)the Borrower’s “Investment” in such Subsidiary at the time of
such redesignation less
 
                (ii)the portion (proportionate to the Borrower’s equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
 
(b)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer, in each
case as determined in good faith by the Board of Directors of the Borrower.
 
“Joint Lead Arrangers” shall mean Banc of America Securities LLC and Goldman
Sachs Credit Partners L.P., in their capacities as joint lead arrangers.
 
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 9.04.
 
“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.06.
 
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.
 
“LIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by Bank of America and with a term
equivalent
 

--
 
-26-

--------------------------------------------------------------------------------

 

to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction);
provided that in no event shall an operating lease be deemed to constitute a
Lien.
 
“Loan Documents” shall mean this Agreement, the Security Documents, the Senior
Lender Intercreditor Agreement, the Second Priority Intercreditor Agreement, the
Senior Fixed Lender Intercreditor Agreement and any Note issued under
Section 2.09(e), each other agreement or instrument delivered pursuant to
Section 5.10 hereof and, solely for the purposes of Article IV and Section 7.01
hereof, the Fee Letter.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
 
“Loans” shall mean the Bridge Loans and the Rollover Loans.
 
“Local Time” shall mean New York City time.
 
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower or any direct or
indirect parent of the Borrower, as the case may be, on the Closing Date
together with (1) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower or any
direct or indirect parent of the Borrower, as applicable, was approved by a vote
of a majority of the directors of the Borrower or any direct or indirect parent
of the Borrower, as applicable, then still in office who were either directors
on the Closing Date or whose election or nomination was previously so approved
and (2) executive officers and other management personnel of the Borrower or any
direct or indirect parent of the Borrower, as applicable, hired at a time when
the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrower or any direct or
indirect parent of the Borrower, as applicable.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
 
“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $35 million.
 
“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
 

--
 
-27-

--------------------------------------------------------------------------------

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.
 
“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties required to be encumbered by a Mortgage pursuant to Section 5.01 of the
Collateral Agreement and each additional Real Property encumbered by a Mortgage
pursuant to Section 5.10.
 
“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, as
amended, supplemented or otherwise modified from time to time.  For the
avoidance of doubt, Mortgages may include mortgages delivered under the Term
Loan Credit Agreement to the extent amended to be in a form otherwise
satisfactory to the Administrative Agent.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
 
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.
 
“Net Proceeds” shall mean:
 
(a)           100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than, for the avoidance of doubt, any Asset Sale pursuant to
Section 6.05(a), (b), (c) and (d) of the Term Loan Credit Agreement as in effect
on the date hereof, except as contemplated by Section 6.03(b)(ii), (e), (f),
(h), (i) or (j) of the Term Loan Credit Agreement as in effect on the date
hereof), net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, required debt
payments and required payments of other obligations relating to the applicable
asset to the extent such debt or obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents or the Revolving Loan
Documents) on such asset, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) Taxes paid
or payable as a result thereof, and (iii) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of the Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such Asset
Sale occurring on the date of such reduction); provided that, if no Event of
Default exists and the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth the Borrower’s intention to use any portion
of such proceeds, to acquire, maintain, develop,
 

--
 
-28-

--------------------------------------------------------------------------------

 
 
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Investments in Permitted Business
Acquisitions (as defined in the Term Loan Credit Agreement as in effect on the
date hereof) , in each case within 15 months of such receipt, such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
15 months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 15-month period but within such 15-month period are contractually committed
to be used, then, upon the termination of such contract, such remaining portion
shall constitute Net Proceeds as of the date of such termination or expiry
without giving effect to this proviso); provided, further, that (A) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $5.0 million, (B) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $10.0 million, (C)
at any time during the 15-month period contemplated by the immediately preceding
proviso above, if, on a Pro Forma Basis (as defined in the Term Loan Credit
Agreement as in effect on the date hereof) after giving effect to the Asset Sale
and the application of the proceeds thereof, the Total Net First Lien Leverage
Ratio (as defined in the Term Loan Credit Agreement as in effect on the date
hereof) is less than or equal to 2.00 to 1.00, up to $75 million of such
proceeds shall not constitute Net Proceeds, (D) proceeds from any Asset Sale
shall not constitute Net Proceeds to the extent that the Term Loan Credit
Agreement requires that such proceeds be applied in payment of any obligations
thereunder (and such requirement is not waived by the Lenders thereunder), and
(E) proceeds from the sale or other disposition of any ABL Assets (including any
indirect sale or other disposition occurring by reason of the indirect sale or
other disposition of the Person that holds such ABL Assets) shall not constitute
Net Proceeds to the extent that the Revolving Credit Agreement requires that
such proceeds be applied in payment of any obligations thereunder (and such
requirement is not waived by the Lenders thereunder);
 
(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale; and
 
(c)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower of any Equity Issuance, net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.
 
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Funds and otherwise not prohibited
from being paid hereunder.
 
“New York Courts” shall have the meaning assigned to such term in Section 9.15.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
 
“Notes” shall mean, collectively, Bridge Notes and Rollover Notes.
 
“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.
 

--
 
-29-

--------------------------------------------------------------------------------

 

“Offering Document” shall have the meaning assigned to such term in Section
5.12(d).
 
“Officer” shall mean the Chairman of the Board of Directors, Chief Executive
Officer, Chief Financial Officer, President, any Executive Vice President,
Senior Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.
 
“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower that meets the requirements set
forth in this Agreement.
 
“OID” shall have the meaning assigned to such term in Section 5.12(b).
 
“Opinion of Counsel” shall mean a written opinion from legal counsel who is
acceptable to the Administrative Agent.  The counsel may be an employee of or
counsel to the Borrower or the Administrative Agent.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).
 
“Parent Entity” shall mean any direct or indirect parent of Holdings.
 
“Participant” shall have the meaning assigned to such term in Section 9.04(c).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.
 
“Permanent Financing” shall mean first priority senior secured debt of the
Borrower issued pursuant to Section 5.12 hereof and guaranteed by the Subsidiary
Loan Parties, which may take the form of loans or debt securities or a
combination thereof, that will provide proceeds in an amount sufficient to repay
all or any portion then outstanding of the principal and other amounts under the
Bridge Loans; provided, that there shall be no more than two series (plus any
exchange securities) of any such Permanent Financing.
 
 “Permanent Financing Offering” shall have the meaning assigned to such term in
Section 5.12(a).
 
“Permitted Holders” shall mean, at any time, each of (i) the Funds and the Fund
Affiliates and (ii) the Management Group.  Any Person or group whose acquisition
of beneficial ownership constitutes a Change of Control in respect of which a
Change of Control Offer is made in accordance with the requirements of this
Agreement will thereafter, together with its Affiliates, constitute an
additional Permitted Holder.
 

--
 
-30-

--------------------------------------------------------------------------------

 

“Permitted Investments” shall mean:
 
(a)           any Investment in the Borrower or any Restricted Subsidiary;
 
(b)           any Investment in Cash Equivalents or Investment Grade Securities;
 
(c)           any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person if as a result of such Investment (i) such Person becomes a
Restricted Subsidiary of the Borrower, or (ii) such Person, in one transaction
or a series of related transactions, is merged, consolidated or amalgamated with
or into, or transfers or conveys all or substantially all of its assets to, or
is liquidated into, the Borrower or a Restricted Subsidiary of the Borrower;
 
(d)           any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 6.03 or any other disposition of assets not constituting
an Asset Sale;
 
(e)           any Investment existing on, or made pursuant to binding
commitments existing on, the Closing Date;
 
(f)           advances to employees, taken together with all other advances made
pursuant to this clause (f), not to exceed $15.0 million at any one time
outstanding;
 
(g)           any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (i) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (ii) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;
 
(h)           Hedging Obligations permitted under Section 6.01(b)(x);
 
(i)           any Investment by the Borrower or any of its Restricted
Subsidiaries in a Similar Business having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (i) that are at
that time outstanding, not to exceed the greater of (x) $100.0 million and (y)
4.5% of Total Assets at the time of such Investment (with the Fair Market Value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (i) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (a) above and
shall cease to have been made pursuant to this clause (i) for so long as such
Person continues to be a Restricted Subsidiary;
 
(j)           additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (j) that are at that time
outstanding, not to exceed the greater of (x) $100.0 million and (y) 4.5% of
Total Assets at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);
 

--
 
-31-

--------------------------------------------------------------------------------

 

(k)           loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business;
 
(l)           Investments the payment for which consists of Equity Interests of
the Borrower (other than Disqualified Stock) or any direct or indirect parent of
the Borrower, as applicable; provided, however, that such Equity Interests will
not increase the amount available for Restricted Payments under clause (C) of
the definition of “Cumulative Credit”;
 
(m)           any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.07(b)
(except transactions described in clauses (ii), (vi), (vii) and (xi)(B) of such
Section);
 
(n)           Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
 
(o)           guarantees issued in accordance with Section 6.01;
 
(p)           Investments consisting of or to finance purchases and acquisitions
of inventory, supplies, materials, services or equipment or purchases of
contract rights or licenses or leases of intellectual property, in each case in
the ordinary course of business;
 
(q)           any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;
 
(r)           additional Investments in joint ventures of the Borrower or any of
its Restricted Subsidiaries existing on the Closing Date not to exceed at any
one time in the aggregate outstanding, $15.0 million; and
 
(s)           Investments of a Restricted Subsidiary of the Borrower acquired
after the Closing Date or of an entity merged into, amalgamated with, or
consolidated with the Borrower or a Restricted Subsidiary of the Borrower in a
transaction that is not prohibited by Section 6.05 after the Closing Date to the
extent that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation.
 
“Permitted Liens” shall mean, with respect to any Person:
 
(a)           pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;
 

--
 
-32-

--------------------------------------------------------------------------------

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review;
 
(c)           Liens for taxes, assessments or other governmental charges not yet
due or payable or subject to penalties for nonpayment or which are being
contested in good faith by appropriate proceedings;
 
(d)           Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;
 
(e)           minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not Incurred in connection with Indebtedness and which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
 
(f)           (A) Liens on assets of a Restricted Subsidiary that is not a Loan
Party securing Indebtedness of such Restricted Subsidiary, permitted to be
Incurred pursuant to Section 6.01, (B) Liens securing an aggregate principal
amount of First Priority Lien Obligations not to exceed the greater of (x) the
aggregate amount of Indebtedness permitted to be incurred pursuant to clause (i)
of Section 6.01(b) and (y) the maximum principal amount of Indebtedness that, as
of the date such Indebtedness was Incurred, and after giving effect to the
Incurrence of such Indebtedness and the application of proceeds therefrom on
such date, would not cause the Secured Indebtedness Leverage Ratio of the
Borrower to exceed 4.00 to 1.00, and (C) Liens securing Indebtedness permitted
to be Incurred pursuant to clause (iv), (xii) or (xx) of Section 6.01(b)
(provided that in the case of clause (xx), such Lien does not extend to the
property or assets of any Subsidiary of the Borrower other than a Foreign
Subsidiary);
 
(g)           Liens existing on the Closing Date (including after giving effect
to the Transactions);
 
(h)           Liens on assets, property or shares of stock of a Person at the
time such Person becomes a Subsidiary; provided, however, that such Liens are
not created or Incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, however, that such Liens
may not extend to any other property owned by the Borrower or any Restricted
Subsidiary of the Borrower);
 
(i)           Liens on assets or property at the time the Borrower or a
Restricted Subsidiary of the Borrower acquired the assets or property, including
any acquisition by means of a merger, amalgamation or consolidation with or into
the Borrower or any Restricted Subsidiary of the Borrower; provided, however,
that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other property owned by the Borrower or any Restricted
Subsidiary of the Borrower;
 

--
 
-33-

--------------------------------------------------------------------------------

 

(j)           Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary of the
Borrower permitted to be Incurred in accordance with Section 6.01;
 
(k)           Liens securing Hedging Obligations not incurred in violation of
this Agreement; provided that with respect to Hedging Obligations relating to
Indebtedness, such Lien extends only to the property securing such Indebtedness;
 
(l)           Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;
 
(m)           leases and subleases of real property which do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;
 
(n)           Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;
 
(o)           Liens in favor of the Borrower or any Subsidiary Loan Party;
 
(p)           Liens on accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” Incurred in connection
with a Qualified Receivables Financing;
 
(q)           deposits made in the ordinary course of business to secure
liability to insurance carriers;
 
(x)           Liens on the Equity Interests of Unrestricted Subsidiaries;
 
(y)           grants of software and other technology licenses in the ordinary
course of business;
 
(z)           Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (f)(B), (g), (h), (i), (j), (k) and (o);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (f)(B), (g), (h), (i), (j), (k) and (o) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; provided further, however, that in
the case of any Liens to secure any refinancing, refunding, extension or renewal
of Indebtedness secured by a Lien referred to in clause (f)(B), the principal
amount of any Indebtedness Incurred for such refinancing, refunding, extension
or renewal shall be deemed secured by a Lien under clause (f)(B) and not this
clause (z) for purposes of determining the principal amount of Indebtedness
outstanding under clause (f)(B), for purposes of the definition of Secured Bank
Indebtedness;

 
(aa)           Liens on equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;
 
(bb)           judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
 
 
-34-

--------------------------------------------------------------------------------


 
(cc)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
(dd)           Liens incurred to secure cash management services in the ordinary
course of business;
 
(ee)           other Liens securing obligations incurred in the ordinary course
of business which obligations do not exceed $20.0 million at any one time
outstanding;
 
(ff)           Liens securing Indebtedness or other obligations permitted to be
Incurred in accordance with Section 6.01(b)(ii); and
 
(gg)           Liens on the Collateral in favor of any collateral agent relating
to such collateral agent’s administrative expenses with respect to the
Collateral.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
 
“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, or (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.17.
 
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
 
“Possessory Collateral Agent” shall have the meaning assigned to such term in
the Senior Lender Collateral Agreement.
 
“Preferred Stock” shall mean any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution, or winding up.
 
“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).
 
“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(a).
 
“Projections” shall mean the projections of the Borrower and the Subsidiaries
and any other projections and any forward-looking statements (including
statements with respect to booked business) of such entities furnished to the
Lenders or the Administrative Agent by or on behalf of the Borrower or any of
the Subsidiaries prior to the Closing Date.
 
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
 
 
-35-

--------------------------------------------------------------------------------


 
“Purchase Money Note” shall mean a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.
 
“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a limited liability company, the primary asset of which
consists of Equity Interests in either (i) a Foreign Subsidiary or (ii) a
limited liability company the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.
 
“Qualified Receivables Financing” shall mean any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:
 
(a)           the Board of Directors of the Borrower shall have determined in
good faith that such Qualified Receivables Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Receivables Subsidiary;
 
(b)           all sales of accounts receivable and related assets to the
Receivables Subsidiary are made at Fair Market Value (as determined in good
faith by the Borrower); and
 
(c)           the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings.
 
The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure Bank Indebtedness, Indebtedness in respect of the Loans or any
Refinancing Indebtedness with respect to the Loans shall not be deemed a
Qualified Receivables Financing.
 
“Rate Cap” shall mean, with respect to Eurocurrency Loans, the Adjusted LIBO
Rate in effect from time to time plus 5.25% per annum, and with respect to Base
Rate Loans, ABR as in effect from time to time plus 4.25% per annum.
 
“Rating Agency” shall mean (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Loans for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15cs-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
direct or indirect parent of the Borrower as a replacement agency for Moody’s or
S&P, as the case may be.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 
“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.
 
“Receivables Financing” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Receivables Subsidiary (in the case of a transfer by the
Borrower or any of its Subsidiaries); and (b) any other Person (in the case of a
transfer by a Receivables Subsidiary), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable and any Hedging Obligations entered into by the
Borrower or any such Subsidiary in connection with such accounts receivable.
 
 
-36-

--------------------------------------------------------------------------------


 
“Receivables Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
 
“Receivables Subsidiary” shall mean a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:
 
(a)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
other Subsidiary of the Borrower (excluding guarantees of obligations (other
than the principal of and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any other Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;
 
(b)           with which neither the Borrower nor any other Subsidiary of the
Borrower has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower; and
 
(c)           to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

 
Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Borrower
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the foregoing conditions.
 
“Reference Period” shall have the meaning assigned to such term in the
definition of “Cumulative Credit” contained in Section 1.01.
 
 
-37-

--------------------------------------------------------------------------------


 
“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xiv).
 
“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.04(b)(ii).
 
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
 
“Registration Rights Agreement” shall mean the Registration Rights Agreements
substantially in the form of Exhibit G (with such changes to cure ambiguity,
omission, defect or inconsistency as the Joint Lead Arrangers and the Borrower
shall approve), as may be amended, modified or supplemented in accordance with
the terms thereof.
 
“Registration Statement” shall have the meaning assigned to such term in Section
5.12(c).
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
 

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of all Loans outstanding.  The Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
 
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
 
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
 
 
-38-

--------------------------------------------------------------------------------


 
“Restricted Payment” shall have the meaning assigned to such term in Section
6.04(a).
 
“Restricted Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person other than an Unrestricted Subsidiary of such Person.  Unless
otherwise indicated in this Agreement, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Borrower.
 
“Retired Capital Stock” shall have the meaning assigned to such term in Section
6.04(b)(ii).
 
“Reversion Date” shall have the meaning assigned to such term in Section
6.09(c).
 
“Revolving Credit Agreement” shall mean the Amended and Restated Revolving
Credit Agreement, dated April 3, 2007, by and among the Borrower, Berry Plastics
Group, Inc., certain Subsidiaries of the Borrower, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof.
 
“Revolving Facility Administrative Agent” shall mean Bank of America, N.A., as
administrative agent for the lenders under the Revolving Credit Agreement,
together with its successors and permitted assigns under the Revolving Credit
Agreement exercising substantially the same rights and powers, or such other
agent as may from time to time be appointed thereunder.
 
“Revolving Facility Collateral Agent” shall mean Bank of America, N.A., as
collateral agent for the lenders under the Revolving Credit Agreement, together
with its successors and permitted assigns under the Revolving Credit Agreement
exercising substantially the same rights and powers, or such other agent as may
from time to time be appointed thereunder.
 
“Revolving Facility Lenders” shall mean the “Lenders” under and as defined in
the Revolving Credit Agreement.
 
“Revolving Facility Obligations” shall mean all “Obligations” (as such term is
defined in the Revolving Credit Agreement) now or hereafter owing to Revolving
Facility Secured Parties, and all other indebtedness and obligations now or
hereafter owing to the Revolving Facility Secured Parties that is secured by any
of the Bank Agreement Security Documents.
 
“Revolving Facility Secured Parties” shall mean (a) the Revolving Facility
Lenders (and any Affiliate of a Revolving Facility Lender designated by the
Borrower as a provider of cash managment services to which any obligation
referred to in clause (c) of the definition of the term “Obligations” (as
defined in the Existing Senior Security Agreement) is owed), (b) the Revolving
Facility Administrative Agent and the Revolving Facility Collateral Agent,
(c) each Issuing Bank (as defined in the Revolving Credit Agreement) party to
the Revolving Credit Agreement, (d) each counterparty to any Swap Agreement
entered into with the Borrower or any Subsidiary Loan Party party to the
Revolving Credit Agreement, the obligations under which constitute “Obligations”
(as defined in the Existing Senior Security Agreement), (e) the beneficiaries of
each indemnification obligation undertaken by the Borrower or any Subsidiary
Loan Party party to the Revolving Credit Agreement under any Loan Document (as
defined in the Revolving Credit Agreement) and (f) the successors and permitted
assigns of each of the foregoing.
 
 
-39-

--------------------------------------------------------------------------------


 
“Revolving Facility Senior Collateral” shall have the meaning assigned to such
term in the Senior Lender Intercreditor Agreement.
 
“Revolving Loan Documents” shall mean the “Loan Documents” as defined in the
Revolving Credit Agreement.
 
“Rollover Conversion” shall have the meaning set forth in Section 2.01(b).
 
“Rollover Date” shall mean the Bridge Loan Maturity Date, provided the Rollover
Conversion occurs on such date.
 
“Rollover Loan” shall have the meaning assigned to such term in Section 2.01(b).
 
“Rollover Loan Maturity Date” shall mean February 5, 2015.
 
“Rollover Note” shall have the meaning set forth in Section 2.09(e).
 
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor to the
rating agency business thereof.
 
“Sale/Leaseback Transaction” shall mean an arrangement relating to property now
owned or hereafter acquired by the Borrower or a Restricted Subsidiary whereby
the Borrower or a Restricted Subsidiary transfers such property to a Person and
the Borrower or a Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement, to be dated as of the Closing Date, by and
among the Collateral Agent, the Second Priority Notes Trustee, the Term Loan
Collateral Agent, the Revolving Facility Collateral Agent, the Borrower, the
Subsidiary Loan Parties and Berry Plastics Group, Inc., as may be amended,
restated or otherwise supplemented.
 
“Second Priority Notes” shall mean the 8⅞% Second Priority Fixed Rate Senior
Secured Notes due 2014 and the Second Priority Senior Secured Floating Rate
Notes due 2014 issued by the Borrower on September 20, 2006.
 
“Second Priority Notes Indenture” shall mean the indenture dated as of
September 20, 2006 among the Borrower and certain of its subsidiaries party
thereto and the trustee named therein from
 

--
 
-40-

--------------------------------------------------------------------------------

 

time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.
 
“Second Priority Notes Trustee” shall mean Wells Fargo Bank, N.A., as collateral
trustee for the holders of the Second Priority Notes.
 
“Secured Bank Indebtedness” shall mean the Revolving Facility Obligations, the
Term Loan Obligations and any Bank Indebtedness that is secured by a Permitted
Lien incurred or deemed incurred pursuant to clause (f)(B) of the definition of
Permitted Lien.
 
“Secured Indebtedness” shall mean any Indebtedness secured by a Lien.
 
“Secured Indebtedness Leverage Ratio” shall mean, with respect to any Person at
any date, the ratio of (i) Secured Indebtedness of such Person and its
Restricted Subsidiaries as of such date of calculation (determined on a
consolidated basis in accordance with GAAP) that constitutes First Priority Lien
Obligations to (ii) EBITDA of such Person for the four full fiscal quarters for
which internal financial statements are available immediately preceding such
date on which such additional Indebtedness is Incurred. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs, repays, repurchases or
redeems any Indebtedness subsequent to the commencement of the period for which
the Secured Indebtedness Leverage Ratio is being calculated but prior to the
event for which the calculation of the Secured Indebtedness Leverage Ratio is
made (the “Secured Leverage Calculation Date”), then the Secured Indebtedness
Leverage Ratio shall be calculated giving pro forma effect to such Incurrence,
repayment, repurchase or redemption of Indebtedness as if the same had occurred
at the beginning of the applicable four-quarter period; provided that the
Borrower may elect, pursuant to an Officers’ Certificate delivered to the
Administrative Agent to treat all or any portion of the commitment under any
Indebtedness as being Incurred such time, in which case any subsequent
Incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an Incurrence at such subsequent time.
 
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Borrower or
any of its Restricted Subsidiaries has determined to make and/or made after the
Closing Date and during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Secured Leverage
Calculation Date (each, for purposes of this definition, a “pro forma event”)
shall be calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations (including the
Transactions), discontinued operations and other operational changes (and the
change of any associated Indebtedness and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, consolidation, discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Secured Indebtedness Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, consolidation or operational change had occurred
at the beginning of the applicable four-quarter period.
 
For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Borrower as set forth in an Officers’ Certificate, to
reflect (1) operating expense reductions and other operating improvements or
synergies reasonably expected to result from the applicable pro forma event
(including, to the extent applicable, from the Transactions), and (2) all pro
forma adjustments of the nature used in similar calculations in the Second
Priority Notes Indenture (as in effect on the date hereof), including, without
limitation, as applied to the Transactions.
 
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
 “Securities Demand Period” has the meaning set forth in Section 5.12(a).
 
 
-41-

--------------------------------------------------------------------------------


 
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.
 
“Senior Fixed Lender Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement, to be dated as of the Closing
Date, by and among the Collateral Agent, the Term Loan Collateral Agent, the
Borrower, certain Subsidiary Loan Parties and Berry Plastics Group, Inc., as
amended, supplemented or otherwise modified from time to time.
 
“Senior Fixed Obligations” shall mean all First Priority Lien Obligations other
than Revolving Facility Obligations.
 
“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement, to be dated as of
the Closing Date, by and among the Collateral Agent, the Term Loan Collateral
Agent, the Revolving Facility Collateral Agent, the Borrower, the Subsidiary
Loan Parties and Berry Plastics Group, Inc., as amended, supplemented or
otherwise modified from time to time.
 
“Senior Secured Credit Facilities” shall mean the Revolving Credit Agreement and
the Term Loan Credit Agreement.
 
“Senior Subordinated Notes” shall mean the 11% Senior Subordinated Notes due
2016 of the Borrower issued on September 20, 2006 and the 10¼% Senior
Subordinated Notes due 2016 of the Borrower issued on February 16, 2006.
 
“Senior Subordinated Notes Indentures” shall mean the Indenture dated as of
February 16, 2006, under which the Borrower’s 10¼% Senior Subordinated Notes due
2016 were issued, among the Borrower and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, and the Indenture dated
as of September 20, 2006, under which the Borrower’s 11% Senior Subordinated
Notes due 2016 were issued, among the Borrower and certain of its subsidiaries
party thereto and the trustee named therein from time to time, in each case as
in effect as of the date hereof and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
 
“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Borrower and its Subsidiaries as of the
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.
 

--
 
-42-

--------------------------------------------------------------------------------

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.
 
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
 
“Stated Maturity” shall mean, with respect to any security, the date specified
in such security as the fixed date on which the final payment of principal of
such security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).
 
“Subagent” shall have the meaning assigned to such term in Section 8.02.
 
“Subordinated Indebtedness” shall mean (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Subsidiary Loan Party, any
Indebtedness of such Subsidiary Loan Party which is by its terms subordinated in
right of payment to its Guarantee.
 
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.  Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
“Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.
 
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Closing Date and (b) each Domestic Subsidiary of the Borrower that
becomes, or is required to become, a party to the Collateral Agreement, the
Senior Lender Intercreditor Agreement, the Second Priority Intercreditor
Agreement and the Senior Fixed Lender Intercreditor Agreement after the Closing
Date.
 
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
 
“Successor Company” shall have the meaning assigned to such term in Section
6.05(a)(i).
 

--
 
-43-

--------------------------------------------------------------------------------

 

“Successor Subsidiary Loan Party” shall have the meaning assigned to such term
in Section 6.05(b).
 
“Suspended Covenant” shall have the meaning assigned to such term in Section
6.09(b).
 
“Suspension Period” shall have the meaning assigned to such term in Section
6.09(c).
 
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of the Subsidiaries
shall be a Swap Agreement.
 
“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Tax Distributions” shall mean any distributions described in Section
6.04(b)(xii).
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.
 
“Term Loan Collateral Agent” shall mean Credit Suisse, Cayman Islands Branch, as
collateral agent for the lenders under the Term Loan Credit Agreement, together
with its respective successors and permitted assigns under the Term Loan Credit
Agreement exercising substantially the same rights and powers, or such other
agent as may from time to time be appointed thereunder.
 
“Term Loan Credit Agreement” shall mean that certain Second Amended and Restated
Term Loan Credit Agreement, dated April 3, 2007, by and among the Borrower,
Berry Plastics Group, Inc., Credit Suisse, Cayman Islands Branch, as
administrative agent, and the other lenders party thereto, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof.
 
“Term Loan Facility Administrative Agent” shall mean Credit Suisse, Cayman
Islands Branch, as administrative agent for the lenders under the Term Loan
Credit Agreement, together with its successors and permitted assigns under the
Term Loan Credit Agreement exercising substantially the same rights and powers,
or such other agent as may from time to time be appointed thereunder.
 
“Term Loan Lenders” shall mean the “Lenders” under and as defined in the Term
Loan Credit Agreement.
 
“Term Loan Obligations” shall mean all “Obligations” (as such term is defined in
the Term Loan Collateral Agreement) now or hereafter owing to Term Loan Secured
Parties, and all other indebtedness and obligations now or hereafter owing to
the Term Loan Secured Parties that is secured by any of the Bank Agreement
Security Documents.
 
“Term Loan Secured Parties” shall mean, at any time, (a) the Term Loan Lenders,
(b) the Term Loan Facility Administrative Agent and the Term Loan Collateral
Agent, (c) the beneficiaries of each indemnification obligation undertaken by
the Borrower and any Subsidiary Loan Party party to the Term Loan Credit
Agreement under any Loan Document (as defined in the Term Loan Credit Agreement)
and (d) the successors and permitted assigns of each of the foregoing.
 
“Total Assets” shall mean the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower.
 
 
-44-

--------------------------------------------------------------------------------


 
“Transaction Documents” shall mean the Loan Documents, the Revolving Credit
Agreement, the Term Loan Credit Agreement and the “Loan Documents” as defined in
each of the Revolving Credit Agreement and the Term Loan Credit Agreement and
the Captive Merger Documents.
 
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Funds, Fund Affiliates, the Borrower (or any direct or indirect parent of the
Borrower) or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents (including expenses in connection with
Swap Agreements) and the transactions contemplated hereby and thereby.
 
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Captive
Acquisition; (b) the execution and delivery of the Loan Documents, the creation
or continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder and (c) the payment of all Transaction Expenses.
 
“Trustee” shall have the meaning assigned to such term in Section 5.13.
 
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
 
“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
 
“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries.
 
“Unrestricted Subsidiary” shall mean:
 
(a)           any Subsidiary of the Borrower that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors of such
Person in the manner provided below; and

 
(b)           any Subsidiary of an Unrestricted Subsidiary.
 
The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided,
however, that the Subsidiary to be so designated and its Subsidiaries do not at
the time of designation have and do not thereafter Incur any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Borrower
or any of its Restricted Subsidiaries; provided, further, however, that either:
 
 
-45-

--------------------------------------------------------------------------------


 
                (i)the Subsidiary to be so designated has total consolidated
assets of $1,000 or less; or
 
                (ii)if such Subsidiary has consolidated assets greater than
$1,000, then such designation would be permitted under Section 6.04.
 
The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:
 
(x)           (1) the Borrower could Incur $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 6.01(a) or
(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be greater than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation, and
 
(y)           no Event of Default shall have occurred and be continuing.
 
Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the Board of Directors of the Borrower giving
effect to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.
 
“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
 
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares or shares required to be held by
Foreign Subsidiaries) shall at the time be owned by such Person or by one or
more Wholly Owned Subsidiaries of such Person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 

SECTION 1.02.                                Terms Generally
 
.  The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
 
-46-

--------------------------------------------------------------------------------


 
SECTION 1.03.                                Effectuation of Transactions
 
.  Each of the representations and warranties of the Borrower contained in this
Agreement (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.
 
SECTION 1.04.                                Senior Debt
 
.  The Obligations constitute (a) “First-Priority Lien Obligations” pursuant to,
and as defined in, the Senior Lender Intercreditor Agreement, “Senior Lender
Claims” pursuant to, and as defined in, the Second Priority Intercreditor
Agreement and “Senior Fixed Obligations” pursuant to, and as defined in, Senior
Fixed Lender Intercreditor Agreement,
 
 (b) “Senior Indebtedness” and “Designated Senior Indebtedness” pursuant to, and
as defined in, the Senior Subordinated Notes Indentures, and (c) “First-Priority
Lien Obligations” pursuant to, and as defined in, the Second Priority Notes
Indenture. This Agreement is a “Credit Agreement” for purposes of the Senior
Subordinated Notes Indentures and the Second Priority Notes Indenture.
 
ARTICLE II

 
The Credits
 
SECTION 2.01.                                Commitment
 
.
 
(a)           Bridge Loans.  Subject to the terms and conditions set forth
herein, each Lender agrees severally, and not jointly, to make senior interim
secured bridge loans to the Borrower in Dollars in an amount not to exceed its
Commitment; provided that (i) all such Bridge Loans shall be incurred by the
Borrower pursuant to one drawing on the Closing Date and (ii) any Bridge Loan
that is repaid may not be reborrowed.
 
(b)           Rollover Loans.  Subject to satisfaction of the conditions set
forth in Section 2.01(c), the Borrower, and each Lender, severally and not
jointly, agree that if the Bridge Loans have not been repaid in full by the
latest time specified for payment in Section 2.18 on the Bridge Loan Maturity
Date, the then outstanding principal amount of each Lender’s Bridge Loan shall,
immediately after such latest specified time for payment, automatically be
converted (a “Rollover Conversion”) into a loan (individually, a “Rollover Loan”
and, collectively, the “Rollover Loans”) on the Rollover Date in an aggregate
 

--
 
-47-

--------------------------------------------------------------------------------

 

principal amount equal to the then outstanding principal amount of such Lender’s
Bridge Loan; provided, however, that if the conditions set forth in Section
2.01(c) have not been satisfied by such time on the Bridge Loan Maturity Date,
then the Bridge Loans will become automatically due and payable at such
time.  Upon a Rollover Conversion on the Rollover Date, the Bridge Loans shall
be deemed to have been prepaid and the Borrower will be required to make any
payments due under Section 2.16 with respect thereto.  Any Rollover Loan that is
repaid may not be reborrowed.
 
(c)           Conditions to Rollover Loans.  On the Rollover Date, the Rollover
Conversion of Bridge Loans into Rollover Loans is subject to the following
conditions:  (i) that at the time of such Rollover Conversion, there shall exist
no Event of Default pursuant to Section 7.01(h) or (i), and (ii) that at the
time of such Rollover Conversion, there shall exist no acceleration of the
maturity of or default in the payment when due at final maturity of any
Indebtedness of the Borrower or any of its subsidiaries pursuant to this
Agreement, the Revolving Credit Agreement, the Term Loan Credit Agreement or the
Second Priority Indenture.
 
(d)           Exchange Notes.
 
(i)       Subject to satisfaction of the provisions of this Section 2.01(d), on
and after the Rollover Date, each Lender will have the option to notify the
Administrative Agent in writing, by delivery of an exchange notice substantially
in the form of Exhibit H hereto (an “Exchange Notice), of its request for
exchange notes (individually, an “Exchange Note” and, collectively, the
“Exchange Notes”) in exchange for its Rollover Loan.  Each Lender’s Exchange
Notice shall, among other things, (A) indicate the aggregate principal amount of
its Rollover Loan that such Lender desires to exchange for Exchange Notes
pursuant to this Section 2.01(d), which shall be in denominations of $2,000 and
integral multiples of $1,000 in excess thereof, (B) include a representation and
warranty by the applicable Lender, or any other Person designated by such Lender
to take possession of the Exchange Notes, to the Borrower that (I) it is a
“Qualified Institutional Buyer” (as defined in Rule 144A under the Securities
Act), (II) that it is not a U.S. Person and is acquiring the Exchange Notes in
an offshore transaction in compliance with Rule 904 under the Securities Act or
(III) that it is an institutional “accredited investor”(as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act of 1933) that has furnished
to the Trustee a signed letter containing certain representations and
agreements, and (C) if such Lender holds Rollover Notes, be accompanied by the
Rollover Notes to be exchanged for Exchange Notes.
 
(ii)                  Notwithstanding the foregoing, such Lender’s Rollover Loan
shall only be exchanged for Exchange Notes hereunder upon the occurrence of an
Exchange Trigger Event, notice of which shall be provided to the Borrower and
each such Lender that has delivered an Exchange Notice that has given rise to
such Exchange Trigger Event by the Administrative Agent.  Thereafter, the
Borrower shall set a date (the “Exchange Date”) for the exchange of Rollover
Loans for Exchange Notes, which date shall be (a) no less than five Business
Days after such Exchange Trigger Event and (b) the next day which is the 6th day
of any calendar month (or if such date is not a Business Day, the next Business
Day) following the Exchange Trigger Event (provided that such date shall also
comply with the immediately preceding clause (a)). On such Exchange Date, the
Borrower shall (A) (i) deliver a notice to the Trustee directing the Trustee to
authenticate and deliver to each Lender that elects to exchange a Rollover Loan
on such Exchange Date, an Exchange Note in the principal amount equal to 100% of
the principal amount of such Rollover Loan for which such Exchange Note is being
exchanged (which at such Lender’s option may be all or a portion of such
Lender’s Rollover Loans) and bearing interest at the rate then in effect for the
Rollover Loans and (ii) use reasonable best efforts to effect delivery of such
Exchange Note to the requesting Lender, and (B) pay to such Lender the amount of
accrued and unpaid interest on the Rollover Loans being exchanged; provided that
the Lender, or the Affiliate of the Lender receiving the Exchange Notes shall
simultaneously pay to the Borrower the amount of accrued and unpaid interest, if
any, that would have accrued on an equal principal amount of Exchange Notes from
the beginning of the then current interest period as set forth in the Exchange
Notes Indenture (it being understood that on the next scheduled interest payment
date set forth in the Exchange Notes Indenture, the holder of such Note shall
receive interest for the entire period).  The Exchange Notes shall be governed
by the Exchange Notes Indenture.  Upon issuance of the Exchange Notes, any
corresponding Rollover Notes delivered hereunder shall be canceled by the
Borrower and the corresponding amount of the Rollover Loans deemed repaid and
all accrued and unpaid interest and other amounts due thereon (including under
Section 2.16) shall at such time be due and payable.  If a Default shall have
occurred and be continuing on the Exchange Date, any notices given or cure
periods commenced while the Rollover Loan was outstanding shall be deemed given
or commenced (as of the actual dates thereof) for all purposes with respect to
the Exchange Notes (with the same effect as if the Exchange Notes had been
outstanding as of the actual dates thereof).
 
 
-48-

--------------------------------------------------------------------------------


 
(iii)                   An Affiliate of the Administrative Agent shall assist
the Borrower in making Exchange Notes eligible for deposit with The Depository
Trust Company (including, without limitation, by completion and submission of an
eligibility questionnaire or by other means).
 
SECTION 2.02.                                Loans and Borrowings
 
.
 
(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)           Subject to Section 2.14 and 2.20, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that Eurocurrency Loans shall have an
Interest Period of one, two, three or six months, with the first such Interest
Period commencing on (x) the Closing Date with respect to Bridge Loans and (y)
the Rollover Date with respect to Rollover Loans.  Each Lender at its option may
make any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.
 
(c)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or continue any (i) Bridge Loan
Borrowing if the Interest Period requested with respect thereto would end after
the Bridge Loan Maturity Date and (ii) Rollover Loan Borrowing if the Interest
Period requested with respect thereto would end after the Rollover Loan Maturity
Date.
 
SECTION 2.03.                                Requests for Borrowings
 
.  To request a Borrowing of Bridge Loans, the Borrower shall notify the
Administrative Agent of such request by telephone) (a) in the case of a
Eurocurrency Borrowing not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i)       the aggregate amount of the requested Borrowing;

(ii)                  the date of such Borrowing, which shall be a Business Day;
 
(iii)                  whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;
 
(iv)                  in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(v)                  the location and number of the Borrower’s account to which
funds are to be disbursed.
 
 
-49-

--------------------------------------------------------------------------------


 
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of three month’s duration (including with respect to the Borrowing Request made
in respect of Loans made on the Closing Date).  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.                                [Reserved].
 
SECTION 2.05.                                [Reserved].
 
SECTION 2.06.                                Funding of Borrowings
 
.
 
(a)           Each Lender shall make each Bridge Loan to be made by it hereunder
on the Closing Date by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount (with
demand to be first made on such Lender if legally possible) with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time.  If such
Lender pays such amount to the Administrative Agent, then such payment shall
discharge the Borrower’s obligations to pay such demand loan and from that time
shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.07.                                 Interest Elections
 
(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
 
(b)           To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 
 
-50-

--------------------------------------------------------------------------------


 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(A)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(B)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(C)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(D)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.” If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of three month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall
continue to be the same Type, with the same duration of Interest Period as the
then-existing Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the written request (including a request through electronic means) of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.08.                                Termination of Commitment
 
.  The parties hereto acknowledge that the Commitment of each Lender shall
terminate at 5:00 p.m. New York City time on the Closing Date.
 

SECTION 2.09.                                Repayment of Loans; Evidence of
Debt
 
 
(a)           The Borrower hereby unconditionally promises to pay (i) on the
Bridge Loan Maturity Date to the Administrative Agent the then unpaid principal
amount of each Bridge Loan made to the Borrower (unless converted to a Rollover
Loan in accordance with Section 2.01(b)), and (ii) on the Rollover Loan Maturity
Date to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Rollover Loan of such Lender (unless exchanged for an
Exchange Note in accordance with Section 2.01(d)).
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
 
-51-

--------------------------------------------------------------------------------


 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of Exhibit E-1 (each, a “Bridge Note”) or E-2 (each, a
“Rollover Note”), as the case may be, for the Bridge Loans and Rollover Loans,
respectively (it being understood that the Borrower shall be entitled to require
that a Lender return its Bridge Note prior to preparing, executing and
delivering a Rollover Note to such Lender).  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.10.                                Prepayments, etc.


 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing of any Bridge Loan or Rollover Loan (provided the
same has not been exchanged for an Exchange Note) in whole or in part, without
premium or penalty (but subject to Section 2.16), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(c).
 
(b)           The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Loans.  Notwithstanding the foregoing, (i) the Borrower may
retain Net Proceeds pursuant to clause (b) of the definition thereof (other than
with respect to prepayments with proceeds from an issuance of Excluded
Indebtedness (other than Indebtedness permitted to be incurred under Section
6.01(b)(xvi)), provided, that the Total Net First Lien Leverage Ratio (as
defined in the Term Loan Credit Agreement as
 

--
 
-52-

--------------------------------------------------------------------------------

 

in effect on the date hereof) on the last day of the Borrower’s then most
recently completed fiscal quarter for which financial statements are available
shall be less than or equal to 2.00 to 1.00, and (ii) no prepayment pursuant to
this Section 2.10(b) (other than with respect to prepayments with Net Proceeds
of an issuance of Excluded Indebtedness (other than Indebtedness permitted to be
incurred under Section 6.01(b)(xvi)) or Equity Issuance) shall be required to be
made to the extent such Net Proceeds are required to be applied to the repayment
of loans outstanding under the Senior Secured Credit Facilities and such
requirement is not waived by the applicable Lenders (and to the extent involving
a repayment of a revolving credit facility, a permanent commitment reduction
thereunder in a corresponding amount was effected in connection with such
repayment).  Notwithstanding anything to the contrary provided herein, to the
extent that the terms of any Permanent Financing or First Priority Lien
Obligations other than the Senior Secured Credit Facilities require prepayment
of such Permanent Financing or First Priority Lien Obligations other than the
Senior Secured Credit Facilities with Net Proceeds, then the Borrower shall be
permitted to repay such Permanent Financing or First Priority Lien Obligations
other than the Senior Secured Credit Facilities and the Loans ratably.
 
(c)           Prior to the repayment of any Loan pursuant to Section 2.10(a),
the Borrower may select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and (ii)
in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment.  Each voluntary repayment of a Borrowing shall
be applied ratably to the Loans included in the repaid Borrowing.  All mandatory
prepayments pursuant to Section 2.10(b) shall be applied ratably to the Loans,
regardless of Type.  Repayments of Loans shall be accompanied by accrued
interest on the amount repaid.
 
SECTION 2.11.                                Change of Control Prepayment Offer
 
.  Unless otherwise prepaid in accordance with Section 2.10(a) hereof, the
Borrower shall make an offer to prepay all of the Bridge Loans pursuant to the
offer described below (the “Change of Control Offer”) at a price in cash (the
“Change of Control Payment”) equal to 100% of the aggregate principal amount
thereof plus accrued and unpaid interest to the date of purchase, subject to the
right of Lenders of record on the relevant record date to receive interest due
on the relevant interest payment date.  Within 30 days following any Change of
Control, the Borrower will send notice of such Change of Control Offer by
first-class mail, with a copy to the Administrative Agent and to each Lender to
the address of such Lender appearing in the Register with a copy to the
Administrative Agent, with the following information:
 
(i)       that a Change of Control Offer is being made pursuant to this Section
2.11 and that all Bridge Loans accepted to prepayment in accordance with the
terms of this Agreement will be accepted for payment by the Borrower;
 
(ii)                  the prepayment price and date of prepayment, which will be
no earlier than 30 days nor later than 60 days from the date such notice is
mailed (the “Change of Control Payment Date”);
 
(iii)                  that any Bridge Loans not properly accepted for
prepayment pursuant to this Agreement will remain outstanding and continue to
accrue interest;
 
(iv)                  that unless the Borrower defaults in the payment of the
Change of Control Payment, all Bridge Loans accepted for prepayment pursuant to
the Change of Control Offer will cease to accrue interest on the Change of
Control Payment Date;
 
(v)                  that Lenders will be entitled to withdraw their election to
require the Borrower to prepay such Bridge Loans, provided that the
Administrative Agent receives, not later than the
 

--
 
-53-

--------------------------------------------------------------------------------

 

close of business on the 30th day following the date of the Change of Control
notice, a telegram, telex, facsimile transmission or letter setting forth the
name of the Lender, the principal amount of Bridge Loans accepted for
prepayment, and a statement that such Lender is withdrawing its election to have
such Bridge Loans prepaid; and
 
(vi)                  if such notice is mailed prior to the occurrence of a
Change of Control, stating that the Change of Control Offer is conditional on
the occurrence of such Change of Control.
 
On the Change of Control Payment Date, the Borrower will, to the extent
permitted by law, prepay all Bridge Loans, or portions thereof, accepted for
prepayment in accordance with this Section 2.11 pursuant to the Change of
Control Offer, by depositing with the Administrative Agent an amount equal to
the aggregate Change of Control Payment in respect of all Bridge Loans or
portions thereof so accepted for prepayment as of the close of business on the
Business Day immediately preceding the Change of Control Payment Date and not
validly withdrawn as permitted above.
 
Notwithstanding the foregoing, the Borrower shall not be required to make a
Change of Control Offer following a Change of Control if a third party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements of this Section 2.11 and prepays all Bridge Loans validly
accepted for prepayment under such Change of Control Offer.  Notwithstanding
anything to the contrary herein, a Change of Control Offer may be made in
advance of a Change of Control, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
of the Change of Control Offer.
 
In the event that at the time of such Change of Control the terms of any Bank
Indebtedness restrict or prohibit a Change of Control Prepayment, then prior to
making any Change of Control Prepayment, the Borrower shall, within 30 days of
the occurrence of the Change of Control, (i) repay in full all such Bank
Indebtedness or, if doing so will allow the purchase of the Loans, offer to
repay in full all such Bank Indebtedness and repay all Bank Indebtedness of each
lender who has accepted such offer, or (ii) obtain the requisite consent under
the agreements governing such Bank Indebtedness to permit the repurchase of the
Loans.
 
SECTION 2.12.                                Fees
 
.
 
(a)           The Borrower agrees to pay to the Administrative Agent and the
Joint Lead Arrangers, for their respective accounts, the fees set forth in the
Fee Letter, as amended, restated, supplemented or otherwise modified from time
to time, at the times specified therein (the “Fees”).
 
(b)           All the Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders.  Once paid, none of the Fees shall be refundable
under any circumstances, except as expressly set forth in the Fee Letter.
 
SECTION 2.13.                                Interest
 
.
 
(a)           The Loans comprising each ABR Borrowing shall bear interest at the
ABR plus the Applicable Margin.
 
(b)           Subject to Sections 2.14 and 2.20, the Loans comprising each
Eurocurrency Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
 
(c)           Notwithstanding paragraphs (a) and (b) of this Section 2.13 or
anything to the contrary provided herein, the interest rate on the Loans shall
not exceed the Rate Cap (plus, for the avoidance of doubt, payments made in
respect thereof pursuant to Section 2.17, increases pursuant to Section 2.13(d)
and amounts owed in respect of the Registration Rights Agreement).
 
(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided
that this paragraph (d) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.
 
 
-54-

--------------------------------------------------------------------------------


 
(e)           Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Bridge Loans, on
the Bridge Loan Maturity Date and (iii) in the case of Rollover Loans, on an
Exchange Date and/or on the Rollover Loan Maturity Date; provided that (x)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (y) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (z) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the “prime rate” shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
 
(g)           During the occurrence and continuance of an Event of Default,
Eurocurrency Loans shall automatically be converted to ABR Loans at the end of
the Interest Period in which such Event of Default first occurred.
 
SECTION 2.14.                                Alternate Rate of Interest
 
.  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 

SECTION 2.15.                                Increased Costs
.
 
(a)           If any Change in Law shall:
 
(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii)                  impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
 
-55-

--------------------------------------------------------------------------------


 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)           Promptly after any Lender has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender
shall notify the Borrower thereof.  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.15 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
2.15 for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e)           The foregoing provisions of this Section 2.15 shall not apply in
the case of any Change in Law in respect of Taxes, which shall instead be
governed by Section 2.17.
 
SECTION 2.16.                                Break Funding Payments
 
.  In the event of (a) the payment of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a
 

 
 
-56-

--------------------------------------------------------------------------------

 

request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in dollars
of a comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.17.                                Taxes
.
 
(a)           Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and (iii)
such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Each Loan Party shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the laws of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy
 

--
 
-57-

--------------------------------------------------------------------------------

 

to the Administrative Agent), to the extent such Lender is legally entitled to
do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower to permit such payments to be made
without such withholding Tax or at a reduced rate; provided that no Lender shall
have any obligation under this paragraph (e) with respect to any withholding Tax
imposed by any jurisdiction other than the United States if in the reasonable
judgment of such Lender such compliance would subject such Lender to any
material unreimbursed cost or expense or would otherwise be disadvantageous to
such Lender in any material respect.
 
(f)           Each Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two original copies of whichever of the following is
applicable:  (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the Code, (x) a certificate to the effect that, for
United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3)(B) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and that, accordingly, such Lender qualifies
for such exemption and (y) duly completed copies of  Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), (iv)
duly completed copies of Internal Revenue Service Form W-8IMY, together with
forms and certificates described in clauses (i) through (iii) above (and
additional Form W-8IMYs) as may be required or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.  In addition, in
each of the foregoing circumstances, each Lender shall deliver such forms, if
legally entitled to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Lender.  Each
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to
the  Borrower (or any other form of certification adopted by the United States
of America or other taxing authorities for such purpose).  In addition, each
Lender shall deliver to the Borrower and the Administrative Agent two copies of
Internal Revenue Service Form W-9 (or any subsequent versions thereof or
successors thereto) on or before the date such Lender becomes a party and upon
the expiration of any form previously delivered by such Lender.  Notwithstanding
any other provision of this paragraph, a Lender shall not be required to deliver
any form pursuant to this paragraph that such Lender is not legally able to
deliver.
 
(g)           If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or such Lender, as
applicable, in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section 2.17(g) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.
 
 
SECTION 2.18.                                Payments Generally; Pro
Rata Treatment; Sharing of Set-offs
.
 
(a)           Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17, and 9.05 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under another Loan Document shall be
made in Dollars.  Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
 
 
-58-

--------------------------------------------------------------------------------


 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, interest and fees then due from the Borrower hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliates
thereof (as to which the provisions of this paragraph (c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the  Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
 
-59-

--------------------------------------------------------------------------------


 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
SECTION 2.19.                                Mitigation Obligations; Replacement
of Lenders
.
 
(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender.
 

 
 
-60-

--------------------------------------------------------------------------------

 

(c)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans, and its Commitments
hereunder to one or more Assignees reasonably acceptable to the Administrative
Agent (unless such assignee is a Lender, an Affiliate of a Lender or an Approved
Fund); provided that:  (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price.  In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with Section
9.04 shall not be required to effect such assignment.
 
SECTION 2.20.                                Illegality
 
.  If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Closing Date
that it is unlawful, for such Lender or its applicable Lending Office to make or
maintain any Eurocurrency Loans, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings on the last day of the
Interest Period therefor if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted.
 
ARTICLE III

 
Representations and Warranties
 
On the Closing Date (after giving effect to the Transactions, except as set
forth in Section 4.02(l)), the Borrower represents and warrants to each of the
Lenders that:
 
SECTION 3.01.                                Organization; Powers
 
.  Except as set forth on Schedule 3.01, the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
 

SECTION 3.02.                                Authorization
 
.  The execution, delivery and performance by the Borrower and each of the
Subsidiary Loan Parties of each of the Loan Documents, the Exchange Notes
Indenture, the Exchange Notes (and the related guarantees) and the Registration
Rights Agreement to which it is, or will be, as applicable, a party, and the
borrowings hereunder and the transactions forming a part of the Transactions
hereunder and thereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by the Borrower and such Subsidiary Loan Parties and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of the Borrower or any such Subsidiary Loan Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 3.02(b), would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens.
 
 
-61-

--------------------------------------------------------------------------------


 
SECTION 3.03.                                Enforceability
 
.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document, the Exchange Notes Indenture, the
Exchange Notes (and the related guarantees) and the Registration Rights
Agreement when executed and delivered by each Loan Party that is party thereto
(assuming execution and delivery of such documents occurred as of the Closing
Date) would constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
 
SECTION 3.04.                                Governmental Approvals
 
.  No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is required in connection with the
Transactions or would be required in connection with the execution, delivery and
performance of the Exchange Notes Indenture, the Exchange Notes (and the related
guarantees) and the Registration Rights Agreement (assuming that execution,
delivery and performance of such documents occurred as of the Closing Date), the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect, (e) the registration requirements
with the SEC contemplated by the Registration Rights Agreement, (f) such
actions, consents and approvals the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect and (g)
filings or other actions listed on Schedule 3.04.
 

SECTION 3.05.                                Financial Statements
.
 
(a)           The unaudited pro forma consolidated financial information (the
“Pro Forma Financial Statements”) and pro forma adjusted EBITDA (the “Pro Forma
Adjusted EBITDA”), for the twelve months ended on or about September 29, 2007,
copies of which have heretofore been furnished on or before the date hereof to
each Lender as of the date hereof, have been prepared giving effect (as if such
events had occurred on such date) to the Transactions.  Each of the Pro Forma
Financial Statements and the Pro Forma Adjusted EBITDA has been prepared in good
faith based on assumptions believed by the Borrower to have been reasonable as
of the date of delivery thereof (it being understood that such assumptions are
based on good faith estimates of certain items and that the actual amount of
such items on the Closing Date is subject to change), and presents fairly in all
material respects on a Pro Forma Basis (as defined in the Term Loan Credit
Agreement as in effect on the date hereof) the estimated financial position of
the Borrower and its consolidated Subsidiaries as at September 29, 2007,
assuming that the Transactions, the Berry Covalence Merger and the Captive
Acquisition, had actually occurred at such date, and the results of operations
of Borrower and its consolidated subsidiaries for the twelve-month period ended
September 29, 2007, assuming that the Transactions, the Berry Covalence Merger
and the Captive Acquisition, had actually occurred on the first day of such
twelve-month period.
 
 
 
(b)           The consolidated or combined balance sheets of the Borrower at
September 29, 2007 and September 30, 2006, and the related consolidated or
combined statements of operations for the year ended September 29, 2007, period
from February 17 to September 30, 2006, period from October 1, 2005 to February
16, 2006 and the year ended September 30, 2005, consolidated or combined
statements of changes in stockholders’ equity and comprehensive income (loss)
for the year ended September 29, 2007, period from February 17 to September 30,
2006, period from October 1, 2005 to February 16, 2006 and the year ended
September 30, 2005 and consolidated or combined statements of cash flows for
year ended September 29, 2007, period from February 17 to September 30, 2006,
period from October 1, 2005 to February 16, 2006 and the year ended September
30, 2005, reported on by and accompanied by a report from independent
accountants, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the combined financial position of
Covalence or the Borrower, as applicable, as at such date and the combined
results of operations, shareholders’ equity and cash flows of Covalence and its
predecessor or the Borrower for the years then ended.
 
SECTION 3.06.                                No Material Adverse Effect
 
.  Since September 29, 2007, there has been no event, development or
circumstance that has or would reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.07.                                Title to Properties; Possession
Under Leases
 
.
 
(a)           Each of the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.
 
(b)           Each of the Borrower and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 3.07(b), each of the Borrower and each
of the Subsidiaries enjoys peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(c)           As of the Closing Date, none of the Borrower or the Subsidiaries
has received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.
 
(d)           None of the Borrower or the Subsidiaries is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.03.
 
 
-62-

--------------------------------------------------------------------------------


 
SECTION 3.08.                                Subsidiaries
.
 
(a)           Schedule 3.08(a) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of each subsidiary of
the Borrower and, as to each such subsidiary, the percentage of each class of
Equity Interests owned by the Borrower or by any such subsidiary.
 
(b)           As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or stock appreciation rights granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
the Borrower or any of the Subsidiaries, except rights of employees to purchase
Equity Interests of the Borrower in connection with the Transactions or as set
forth on Schedule 3.08(b).
 
SECTION 3.09.                                Litigation; Compliance with Laws
.
 
(a)           There are no actions, suits or proceedings at law or in equity or,
to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
the Subsidiaries or any business, property or rights of any such Person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(b)           None of the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
 
SECTION 3.10.                                Federal Reserve Regulations
 
.
 
(a)           None of the Borrower or the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
 
(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness orignally incurred
for such purpose, or (ii) for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation U or Regulation X.
 
SECTION 3.11.                                Investment Company Act
 
.  None of the Borrower and the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
 
SECTION 3.12.                                Use of Proceeds
 
.  The Borrower will use the proceeds of the Bridge Loans, together with other
cash, to finance the Captive Acquisition, pay the Transaction Expenses, and for
general corporate purposes.
 
 
-63-

--------------------------------------------------------------------------------


 
SECTION 3.13.                                Tax Returns
 
.  Except as set forth on Schedule 3.13:
 
(a)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each of the Borrower and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, and each such Tax return is true and correct;
 
(b)           Each of the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except for Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Borrower or any of the Subsidiaries (as the case may be) has set aside on its
books adequate reserves in accordance with GAAP), which Taxes, if not paid or
adequately provided for, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and
 
(c)           Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect:  as of the Closing Date,
with respect to each of the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.
 
SECTION 3.14.                                No Material Misstatements
 
.
 
(a)           All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning the Borrower, the Subsidiaries, the Transactions and
any other transactions contemplated hereby or otherwise prepared by or on behalf
of the foregoing or their representatives and made available to any Lenders or
the Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.
 
(b)           The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders and
as of the Closing Date, and (ii) as of the Closing Date, have not been modified
in any material respect by the Borrower.
 
 
SECTION 3.15.                                Employee Benefit Plans
.
 
(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:  (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code; (ii)
no Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (iii) no Plan has
any Unfunded Pension Liability in excess of $50.0 million; (iv) no ERISA Event
has occurred or is reasonably expected to occur; and (v) none of the Borrower,
the Subsidiaries and the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated or (B) has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan.
 
 
-64-

--------------------------------------------------------------------------------


 
(b)           Each of the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.16.                                Environmental Matters
 
.  Except as set forth in Schedule 3.16 and except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) no written notice, request for information, order,
complaint or penalty has been received by the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Borrower’s knowledge, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to the Borrower or any of its Subsidiaries, (ii) each of the Borrower and its
Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits, licenses and other approvals and
with all other applicable Environmental Laws, (iii) to the Borrower’s knowledge,
no Hazardous Material is located at, on or under any property currently owned,
operated or leased by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of its Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower or any of its Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and (iv) there are no agreements in
which the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other Person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the Closing Date.
 
SECTION 3.17.                                Security Documents
.
 
(a)           The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Possessory Collateral Agent, and in
the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement)), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other Person (except
Permitted Liens).
 
 
-65-

--------------------------------------------------------------------------------


 
(b)           When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Possessory Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in all domestic Intellectual Property, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date) (except Permitted
Liens).
 
(c)           Each Foreign Pledge Agreement, if any, shall be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the fullest extent permissible under applicable
law.  In the case of the Pledged Collateral described in a Foreign Pledge
Agreement, when certificates representing such Pledged Collateral (if any) are
delivered to the Possessory Collateral Agent, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person.
 
(d)           The Mortgages to be executed and delivered after the Closing Date
pursuant to Section 5.10 shall be effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a valid Lien on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
a Person pursuant to Permitted Liens.
 
(e)           Notwithstanding anything herein (including this Section 3.17) or
in any other Loan Document to the contrary, other than to the extent set forth
in the applicable Foreign Pledge Agreements, neither the Borrower nor any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
a Loan Party, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.
 
SECTION 3.18.                                Location of Real Property and
Leased Premises
.
 
(a)           The Perfection Certificate lists completely and correctly, in all
material respects, as of the Closing Date all material Real Property owned by
the Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of
the Closing Date, the Borrower and the Subsidiary Loan Parties own in fee all
the Real Property set forth as being owned by them on the Perfection
Certificate.
 
 
-66-

--------------------------------------------------------------------------------


 
(b)           The Perfection Certificate lists completely and correctly in all
material respects, as of the Closing Date, all material real property leased by
the Borrower and the Subsidiary Loan Parties and the addresses thereof.  As of
the Closing Date, the Borrower and the Subsidiary Loan Parties have in all
material respects valid leases in all the real property set forth as being
leased by them on the Perfection Certificate.
 
SECTION 3.19.                                Solvency
.
 
(a)           Immediately after giving effect to the Transactions on the Closing
Date, (i) the fair value of the assets of the Borrower (individually) and the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower (individually) and the Borrower and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of the Borrower (individually) and the Borrower and its Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower (individually) and the Borrower and
its Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower (individually)
and the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
(individually) and the Borrower and its Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.
 
(b)           On the Closing Date, the Borrower does not intend to, and does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.
 
SECTION 3.20.                                Labor Matters
 
.  Except as, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect:  (a) there are no strikes or other labor
disputes pending or threatened against the Borrower or any of the Subsidiaries;
(b) the hours worked and payments made to employees of the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; and (c) all payments due from
the Borrower or any of the Subsidiaries or for which any claim may be made
against the Borrower or any of the Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.
 
SECTION 3.21.                                Insurance
 
.  Schedule 3.21 sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of the Borrower or the
Subsidiaries as of the Closing Date.  As of such date, such insurance is in full
force and effect.
 
SECTION 3.22.                                No Default
 
.  No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
 
SECTION 3.23.                                Intellectual Property; Licenses,
etc.
 
  Except as would not reasonably be expected to have a Material Adverse Effect
and as set forth in Schedule 3.23, (a) the Borrower and each of its Subsidiaries
owns, or possesses the right to use, all of the patents, patent rights,
trademarks, service marks, trade names, copyrights and any and all applications
or registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, (b) to the
best knowledge of the Borrower, no intellectual property right, proprietary
right, product, process, method, substance, part, or other material now
employed, sold or offered by or contemplated to be employed, sold or offered by
the Borrower or its Subsidiaries infringes upon any rights held by any other
Person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened.
 
 
-67-

--------------------------------------------------------------------------------


 
SECTION 3.24.                                Senior Debt
 
.  The Obligations constitute “Senior Debt” (or the equivalent thereof) and
“Designated Senior Debt” (or the equivalent thereof) under the Senior
Subordinated Notes Indentures.
 
 
ARTICLE IV


 
Conditions of Lending
 
The obligations of the Lenders to make Bridge Loans hereunder on the Closing
Date are subject to the satisfaction of the following conditions:
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party, or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received, on behalf of itself
and the Lenders on the Closing Date, a favorable written opinion of (i)
Wachtell, Lipton, Rosen & Katz, special counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent, (ii)
Richards, Layton & Finger, Delaware local counsel for the Loan Parties, in form
and substance reasonably satisfactory to the Administrative Agent, (iii)
Rudolph, Fine, Porter & Johnson, Indiana local counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent, (iv)
Thompson Hine LLP, Ohio local counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (v) Lowenstein
Sandler PC, New Jersey local counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, (vi) Venable LLP, Maryland
local counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, (vii) Jeff Thompson, in house counsel
for certain of the Loan Parties, and (viii) Graham Curtain, A Professional
Association, special counsel for certain of the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, in each case (A)
dated the Closing Date, (B) addressed to the Administrative Agent and the
Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.
 

(c)           The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (i), (ii), (iii) and (iv)
below:
 
(i)       a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of the jurisdiction of organization of
such Loan Party) of each such Loan Party as of a recent date from such Secretary
of State (or other similar official);
 
 
-68-

--------------------------------------------------------------------------------


 
(ii)                  a certificate of the Secretary or Assistant Secretary or
similar officer of each Loan Party dated the Closing Date in the form of Exhibit
I hereto.
 
(d)           The elements of the Collateral and Guarantee Requirement required
to be satisfied on the Closing Date shall have been satisfied (other than in the
case of any security interest in the intended Collateral or any deliverable
related to the perfection of security interests in the intended Collateral
(other than any Collateral the security interest in which may be perfected by
the filing of a UCC financing statement or the delivery of stock certificates
and the security agreement giving rise to the security interest therein) that is
not provided on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, which security interest or deliverable shall be
delivered within the time periods specified with respect thereto in Section 5.01
of the Collateral Agreement), and the Administrative Agent shall have received a
completed Perfection Certificate, dated the Closing Date and signed by a
Responsible Officer of the Company, together with all attachments contemplated
thereby, including the lien search results.
 
(e)           The Captive Acquisition shall have been consummated or shall be
consummated simultaneously with or immediately following the closing under this
Agreement in accordance with the terms and conditions of the Captive Acquisition
as set forth in the Captive Merger Documents, without material amendment,
supplement, modification or waiver thereof which is materially adverse to the
Lenders without the prior written consent of the Joint Lead Arrangers.
 
(f)           The Lenders shall have received (i) the financial statements
referred to in Section 3.05; (ii) unaudited consolidated balance sheets of the
Borrower for each fiscal quarter ended after the close of its most recent fiscal
year and at least 45 days prior to the Closing Date, and the related audited
combined statements of income, stockholders’ equity and cash flows for such
fiscal quarters, copies of which have heretofore been furnished to each Lender,
present fairly in all material respects the combined financial position of the
Borrower, as applicable, as at such date and the combined results of operations,
shareholders’ equity and cash flows of the Borrower for the quarters then ended
and (iii) to the extent available to the Borrower (x) the summary annual balance
sheets of Captive Holdings for each fiscal year ended after the close of its
most recent fiscal year and at least 90 days prior to the Closing Date, and the
related audited combined statements of income, stockholders’ equity and cash
flows for such fiscal year and (y) the summary quarterly balance sheets of
Captive Holdings for each fiscal quarter ended after the close of its most
recent fiscal year and at least 45 days prior to the Closing Date, and the
related audited combined statements of income, stockholders’ equity and cash
flows for such fiscal year.
 
(g)           On the Closing Date, after giving effect to the Transactions and
the other transactions contemplated hereby, the Borrower and the Subsidiaries
shall have outstanding no Indebtedness other than (i) the Loans under this
Agreement, (ii) the Senior Subordinated Notes, (iii) the Second Priority Notes,
(iv) the extensions of credit under the Revolving Credit Agreement, (v) the
loans under the Term Loan Credit Agreement and (vi) other Indebtedness permitted
pursuant to Section 6.01.
 

(h)           The Lenders shall have received a solvency certificate
substantially in the form of Exhibit B and signed by the Chief Financial Officer
of the Borrower confirming the solvency of Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date.
 
(i)           The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP and local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.
 
 
-69-

--------------------------------------------------------------------------------


 
(j)           Each of (i) the Collateral Agreement, (ii) the Senior Lender
Intercreditor Agreement, (iii) the Second Priority Intercreditor Agreement and
(iv) the Senior Fixed Lender Intercreditor Agreement shall have been executed
and delivered by the respective parties thereto and shall have become effective,
and the Administrative Agent shall have received evidence satisfactory to it of
such execution and delivery and effectiveness.
 
(k)           The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or a Borrowing Request shall have been deemed given
in accordance with the last paragraph of Section 2.03).
 
(l)           The conditions in Section 7.2(a) of the Captive Merger Agreement
(but only with respect to representations and warranties that are material to
the interests of the Lenders) shall be satisfied, and the representations and
warranties set forth in Sections 3.01(b) and (d), 3.02(a), 3.02(b)(i)(C),
3.02(b)(ii), 3.03, 3.10, 3.11 and 3.24 shall be true and correct.
 
(m)           Since December 31, 2006, there not having occurred any events,
changes or developments which, individually or in the aggregate, have had or
would reasonably be expected to have a Material Adverse Effect (as defined in
the Captive Merger Agreement).
 
(n)           The Administrative Agent shall have received copies of pay-off
letters in connection with the Captive Credit Agreement, the Captive Second Lien
Credit Agreement and the Captive Note, in form and substance reasonably
satisfactory to the Administrative Agent.
 
(o)           The Lenders shall have received all documentation and other
information that has been (i) requested in writing not less than 10 business
days prior to the Closing Date and (ii) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”).
 
For purposes of determining compliance with the conditions specified in this
Article IV, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.
 

ARTICLE V
 
Affirmative Covenants
 
Subject to Section 9.21, the Borrower covenants and agrees with each Lender that
so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification obligations for which no claim has been made) and
until the Commitments have been terminated and the Obligations (including
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document) shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of the Material Subsidiaries to:
 
 
-70-

--------------------------------------------------------------------------------


 
SECTION 5.01.                                Existence; Businesses and
Properties.
 
(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.
 
(b)           Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all property necessary to the normal conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement).
 
SECTION 5.02.                                Insurance
.
 
(a)           Maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations and cause the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.
 
(b)           With respect to any Mortgaged Properties, if at any time the area
in which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.
 
(c)           In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
 

--
 
-71-

--------------------------------------------------------------------------------

 

(i)           none of the Administrative Agent, the Lenders, and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower, on behalf of itself and behalf of
each of its subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, and
their agents and employees; and
 
(ii)                  the designation of any form, type or amount of insurance
coverage by the Administrative Agent under this Section 5.02 shall in no event
be deemed a representation, warranty or advice by the Administrative Agent or
the Lenders that such insurance is adequate for the purposes of the business of
the Borrower and the Subsidiaries or the protection of their properties.
 
SECTION 5.03.                                Taxes
 
.  Pay and discharge promptly when due all material Taxes, imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims which, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Borrower or the
affected Subsidiary, as applicable, shall have set aside on its books reserves
in accordance with GAAP with respect thereto.
 
SECTION 5.04.                                Financial Statements, Reports, etc.
 
  Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):
 
(a)           within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of annual reports on Form 10-K) after the end of
each fiscal year, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, beginning with the
financials delivered pursuant to this clause (a) in respect of the 2008 fiscal
year, setting forth in comparative form the corresponding figures for the prior
fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of the Borrower or any Material Subsidiary as a going concern)
to the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of annual reports on Form
10-K of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such annual reports include
the information specified herein);
 
(b)           within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of quarterly reports on Form 10-Q) after the end of
each of the first three fiscal quarters of each fiscal year beginning with the
fiscal quarter ending December 31, 2007, for each of the first three fiscal
quarters of each fiscal year, (i) a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during
 

 
 
-72-

--------------------------------------------------------------------------------

 

such fiscal quarter and the then-elapsed portion of the fiscal year and setting
forth in comparative form the corresponding figures for the corresponding
periods of the prior fiscal year, and (ii) management’s discussion and analysis
of significant operational and financial developments during such quarterly
period, all of which shall be in reasonable detail and which consolidated
balance sheet and related statements of operations and cash flows shall be
certified by a Financial Officer of the Borrower on behalf of the Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein);
 
(c)           (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Borrower shall have used the
Cumulative Credit for any purpose during such fiscal period, (iii) certifying a
list of names of all Immaterial Subsidiaries for the following fiscal quarter,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate (together
with all Unrestricted Subsidiaries) do not exceed the limitation set forth in
clause (b) of the definition of the term Immaterial Subsidiary, and (iv)
certifying a list of names of all Unrestricted Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);
 
(d)           promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;
 
(e)           within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;
 
(f)           upon the reasonable request of the Administrative Agent, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfe
 

 
 
-73-

--------------------------------------------------------------------------------

 

tion Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this paragraph (f) or
Section 5.10(g);
 
(g)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);
 
(h)           in the event that (i) in respect of the Second Priority Notes or
the Senior Subordinated Notes, and any Refinancing Indebtedness with respect
thereto, the rules and regulations of the SEC permit the Borrower, Holdings or
any Parent Entity to report at Holdings’ or such Parent Entity’s level on a
consolidated basis and (ii) Holdings or such Parent Entity, as the case may be,
is not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the capital stock of the Borrower and the incurrence of
Indebtedness for borrowed money (and, without limitation on the foregoing, does
not have any subsidiaries other than the Borrower and the Borrower’s
Subsidiaries and any direct or indirect parent companies of the Borrower that
are not engaged in any other business or activity and do not hold any other
assets or have any liabilities except as indicated above) such consolidated
reporting at Holdings or such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
will satisfy the requirements of such paragraphs;
 
(i)           promptly upon request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) filed with the Internal Revenue Service with respect to a Plan;
(ii) the most recent actuarial valuation report for any Plan; (iii) all notices
received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request; and
 
(j)           promptly upon Borrower or Subsidiaries becoming aware of any fact
or condition which would reasonably be expected to result in an ERISA Event,
Borrower shall deliver to Administrative Agent a summary of such facts and
circumstances and any action it or Subsidiaries intend to take regarding such
facts or conditions.
 
SECTION 5.05.                                Litigation and Other Notices
 
.  Furnish to the Administrative Agent (which will promptly thereafter furnish
to the Lenders) written notice of the following promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof:
 
(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
 
(b)           the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

 
(c)           any other development specific to the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and
 
(d)           the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.06.                                Compliance with Laws
 
  Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.
 
 
-74-

--------------------------------------------------------------------------------


 
SECTION 5.07.                                Maintaining Records; Access to
Properties and Inspections
 
.  Maintain all financial records in accordance with GAAP and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).
 
SECTION 5.08.                                Use of Proceeds
 
.  Use the proceeds of the Bridge Loans to finance the Captive Acquisition and
the other Transactions and for general corporate purposes.
 
SECTION 5.09.                                Compliance with Environmental Laws
 
.  Comply, and make reasonable efforts to cause all lessees and other Persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
SECTION 5.10.                                Further Assurances; Additional
Security.
 
(a)           Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 
(b)           If any asset (other than Real Property covered by paragraph (c)
below or improvements thereto or any interest therein) that has an individual
fair market value in an amount greater than $5.0 million is acquired by the
Borrower or any other Loan Party after the Closing Date or owned by an entity at
the time it becomes a Subsidiary Loan Party (in each case other than (x) assets
constituting
 

--
 
-75-

--------------------------------------------------------------------------------

 

Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to Section
5.10(g) or the Security Documents) (i) notify the Collateral Agent thereof and
(ii) cause such asset to be subjected to a Lien securing the Obligations and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Collateral Agent to grant and perfect
such Liens, including actions described in paragraph (a) of this Section, all at
the expense of the Loan Parties, subject to paragraph (g) below.
 
(c)           Promptly notify the Collateral Agent of the acquisition of and
grant and cause each of the Subsidiary Loan Parties to grant to the Collateral
Agent security interests and mortgages in such Real Property of the Borrower or
any such Subsidiary Loan Parties as are not covered by the original Mortgages,
to the extent acquired after the Closing Date and having an individual fair
market value at the time of acquisition in excess of $5.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent pursuant to Section 4.02(d) or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an “Additional Mortgage”)
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g)
below.  Unless otherwise waived by the Collateral Agent, with respect to each
such Additional Mortgage, the Borrower delivers to the Term Loan Facility
Administrative Agent a title insurance policy, a survey, or other documents in
connection with a mortgage on the applicable property, then it shall deliver to
the Collateral Agent contemporaneously with such Additional Mortgage a title
insurance policy, a survey and such additional documents.
 
(d)           If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a
Subsidiary Loan Party, within five Business Days after the date such Subsidiary
is formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Subsidiary is formed or acquired or
such longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to paragraph (g) below. Notwithstanding the
foregoing, to the extent any Term Loan Obligations have the benefit of a
guarantee from any such Subsidiary of the Borrower, the Borrower shall cause
such Subsidiary to guarantee the Obligations.
 
(e)           If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.
 
(f)           (i) Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure or (C) in any Loan Party’s
jurisdiction of organization or organizational identification number; provided
that the Borrower shall not effect or permit any such change unless all filings
have been made, or
 

--
 
-76-

--------------------------------------------------------------------------------

 

will have been made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.
 
(g)           The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any Real Property
held by the Borrower or any of its Subsidiaries as a lessee under a lease, (ii)
any vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Equity Interests acquired after the Closing Date (other than Equity Interests in
the Borrower or, in the case of any Person which is a Subsidiary, Equity
Interests in such Person issued or acquired after such Person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) such Equity Interests constitute less than 100% of all
applicable Equity Interests of such Person and the Person holding the remainder
of such Equity Interests are not Affiliates, (B) doing so would violate
applicable law or a contractual obligation binding on such Equity Interests and
(C) with respect to such contractual obligations, such obligation existed at the
time of the acquisition thereof and was not created or made binding on such
Equity Interests in contemplation of or in connection with the acquisition of
such Subsidiary, (v) any assets acquired after the Closing Date, to the extent
that, and for so long as, taking such actions would violate an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(b)(i) that is secured by a Permitted Lien) or (vi) those assets as
to which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided that, upon the
reasonable request of the Collateral Agent, the Borrower shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above. Notwithstanding the foregoing, to the extent any Term Loan
Obligations are secured by any assets of any Loan Party or the Borrower, the
Borrower shall cause such asset to be subject to the Lien securing the Loans.
 
(h)           Notwithstanding anything to the contrary provided in any other
Loan Document, with respect to any Mortgaged Properties or properties required
to be subject to a Mortgage pursuant to the Loan Documents (taken together, the
“Subject Properties”), the Borrower shall promptly, but in any event prior to
the relevant deadline in the Loan Documents to subject such property to such
Mortgage, advise the Administrative Agent if any Subject Property is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968, and if the applicable Loan Party is unable
to obtain flood insurance in accordance with Section 5.02, the Collateral Agent
in its sole discretion, shall have the right to waive the requirement that the
applicable Loan Party subject such Subject Property to a Mortgage and the
deliver related documentation to the Collateral Agent.
 
SECTION 5.11.                                [Reserved]
.
 
SECTION 5.12.                                Securities Demand
 
.
 
(a)           At any time and from time to time (but on not more than two
occasions) during the period (the “Securities Demand Period”) ending on the
Bridge Loan Maturity Date, upon notice (a “Demand Notice”) by the Investment
Banks to the Borrower stating that, in their opinion, market conditions are such
that the conditions specified in paragraph (b) below can be satisfied, the
Borrower shall execute an offering of Permanent Financing (a “Permanent
Financing Offering”) upon such terms and conditions as may be specified in the
Demand Notice (provided that the Borrower  shall have participated
 

--
 
-77-

--------------------------------------------------------------------------------

 

in or been afforded an opportunity to participate in a customary “road show” for
each Permanent Financing Offering):
 
(b)           The Permanent Financing will have ranking and guarantees identical
to the Loans and will have interest rate, security and yields that are no less
favorable to the Borrower than those generally available in the first lien
secured debt capital markets to issuers of comparable debt securities or loans,
as applicable, having a creditworthiness comparable to the Borrower; provided
that (i) the maturity date of any Permanent Financing shall not be earlier than
the Rollover Loan Maturity Date, (ii) the optional redemption terms for such
Permanent Financing shall be no less favorable to the issuer than such terms for
the Exchange Notes (except that any applicable non-call periods and call
premiums would be measured from the date of issuance of such Permanent Financing
rather than the Closing Date), (iii) (x) the negative covenants applicable to
the Permanent Financing shall be the same as the covenants applicable to the
Second Priority Notes and (y) the affirmative covenants and events of default
shall, in the case of the debt securities, be the same as those in the Second
Priority Notes (with such non-substantive changes as are necessary to reflect
the first-lien status of the collateral) and, in the case of loans, be the same
as those in the Term Loan Credit Agreement (it being understood that, in each
case, the amount of the Cumulative Credit at the closing date of the Permanent
Financing is to be agreed but shall, in no event, be less than the amount of the
Cumulative Credit on such date pursuant to this Agreement); (iv) in the case of
debt securities, the pledges of equity interests, securities and intercompany
indebtedness of the Borrower’s Subsidiaries (but not on the guarantees or
pledges of other assets of such subsidiaries) shall be limited to the extent
required to avoid the need to file separate financial statements of such
subsidiaries under applicable rules of the SEC; (v) the  interest rate on the
applicable Permanent Financing shall not exceed the Rate Cap (exclusive of
default interest, tax gross ups and amounts owing under any registration rights
agreement); (vi) if the Investment Banks so determine, the Permanent Financing
will be issued with original issue discount or closing fees (“OID”) of up to 3%
of the face amount thereof, so long as the total yield of the Permanent
Financing after giving effect thereto does not exceed the Rate Cap (and with OID
being equated to interest such that the Rate Cap is reduced by 0.25% per annum
for every 1% of OID); and (vii) the aggregate amount of proceeds of Permanent
Financing will not exceed an amount sufficient to repay all the then outstanding
principal and other amounts under the Bridge Loans.
 
(c)           The Borrower agrees to use commercially reasonable efforts, in
connection with the sale of such Permanent Financing to, (x) with respect to
Permanent Financing issued as debt securities, prepare, as soon as practicable
upon receipt of a Demand Notice, (a) an offering circular, prospectus or private
placement memorandum with respect to the Permanent Financing or (b) a
registration statement under the Securities Act, with respect to the Permanent
Financing, including any registration statement covering market-making
activities of the Investment Banks and any exchange offer or shelf registration
following a private placement of the Permanent Financing (the “Registration
Statement”), and if such Registration Statement is filed, the Borrower agrees to
use commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable thereafter, which, in the case of any
Registration Statement, will comply as to form with the rules and regulations
under the Securities Act and contain such disclosure as may be required by law
and/or (y) with respect to any Permanent Financing placed as loan financing,
prepare an information package as soon as practicable upon request by the
Investment Banks regarding the business, operations, financial projections and
prospects of the Borrower and its subsidiaries including, without limitation,
the delivery of all information relating to the transactions contemplated
hereunder prepared by or on behalf of the Borrower deemed reasonably necessary
by the Investment Banks or their designated affiliate to complete the
syndication of the Permanent Financing issued in the form of loans (including
all information contemplated in the Commitment Letter to be delivered in
connection with the Bridge Facility).
 
(d)           The Borrower agrees that if, prior to the Bridge Loan Maturity
Date, any event or any other change known to the Borrower results in any
offering document or information package described in the paragraph immediately
above (an “Offering Document”) relating to the Permanent Financing containing an
untrue statement of a material fact or omitting to state any material fact
required to be stated therein or necessary to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which they were made, the Borrower shall use commercially
reasonable efforts to promptly supplement any such Offering Document such that
all such information contained therein shall remain true and correct in all
material respects.
 
(e)           Notwithstanding anything to the contrary herein or in any Loan
Document, the provisions of this Section 5.12 shall supersede the provisions of
the Fee Letter relating to the subject matter described in this Section 5.12,
 
SECTION 5.13.                                Exchange Notes.
 
(a)           The Borrower shall, as promptly as reasonably practicable after
the first Exchange Trigger Event but in any event prior to or on the first
Exchange Date, enter into the Exchange Notes Indenture with an indenture trustee
(the “Trustee”) being (a) Wells Fargo Bank, National Association or (b) such
other bank or trust company acting as indenture trustee thereunder, which shall
be a corporation organized and doing business under the laws of the United
States of America or any state thereof, in good standing, which is authorized
under such laws to exercise corporate trust powers and is subject to supervision
or examination by U.S. Federal or state authority and which has a combined
capital and surplus of not less than $50.0 million.  
 
 
-78-

--------------------------------------------------------------------------------


 
(b)           [Reserved].  
 
(c)           On or prior to the first Exchange Date, the Borrower shall execute
and deliver, and cause each Subsidiary Loan Party to execute and deliver, to the
Joint Lead Arrangers the Registration Rights Agreement.  The Borrower will, at
its own  expense, take all commercially reasonable actions (including obtaining
CUSIP numbers in respect thereof)  reasonably necessary to cause the Exchange
Notes to be eligible to clear and settle through The Depository Trust Company.  
 
(d)           [Reserved].
 
(e)           On the first Exchange Date, the Borrower shall be deemed to have
made the representations and warranties specified in Section 3.02, Section 3.03
and Section 3.04 hereof, as of such date, and as if such representations and
warranties related only to the Exchange Notes Indenture, the Exchange Notes (and
the related guarantees) and the Registration Rights Agreement rather than any
Loan Documents.
 
(f)           On or prior to the first Exchange Date, the Borrower shall have
received an Opinion of Counsel relating to due authorization, execution,
delivery and enforceability of the Exchange Notes, Exchange Notes Indenture and
Registration Rights Agreement, in form and substance substantially similar to
such opinions delivered on the Closing Date under Section 4.01(e) hereof, which
opinions shall also provide for customary “reliance language” in favor of the
Trustee and any Lender exchanging Loans for Exchange Notes.
 


ARTICLE VI
 
Negative Covenants
 
 
SECTION 6.01.                                Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock
.
 
(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Borrower shall not permit any of its Restricted Subsidiaries (other than a
Subsidiary Loan Party) to issue any shares of Preferred Stock; provided,
however, that the Borrower and any Restricted Subsidiary that is a Subsidiary
Loan Party or a Foreign Subsidiary may Incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock and any Restricted
Subsidiary may issue shares of Preferred Stock, in each case if the Fixed Charge
Coverage Ratio of the Borrower for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been Incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period.
 
 
-79-

--------------------------------------------------------------------------------


 
(b)           The limitations set forth in Section 6.01(a) shall not apply to:
 
(i)       the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under the Credit Agreements and the issuance and creation of
letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof) in the aggregate principal amount of $1,600.0 million plus
an aggregate principal amount outstanding at any one time that does not cause
the Secured Indebtedness Leverage Ratio of the Borrower to exceed 4.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom);
 
(ii)                  the Incurrence by the Borrower and the Loan Parties of
Indebtedness represented by the (A) Loans and the Guarantees, the Exchange Notes
and related guarantees to be issued in exchange for the Loans and the Guarantees
and the exchange notes and related exchange guarantees to be issued in exchange
for the Exchange Notes and the guarantees thereof pursuant to the Registration
Rights Agreement and (B) any Permanent Financing (including any guarantee
thereof) and any exchange notes and related exchange guarantees to be issued in
exchange for any Permanent Financing and the guarantees thereof;
 
(iii)                  Indebtedness existing on the Closing Date (other than
Indebtedness described in clauses (i) and (ii) of this Section 6.01(b));
 
(iv)                  Indebtedness (including Capitalized Lease Obligations)
Incurred by the Borrower or any of its Restricted Subsidiaries, Disqualified
Stock issued by the Borrower or any of its Restricted Subsidiaries and Preferred
Stock issued by any Restricted Subsidiaries of the Borrower to finance (whether
prior to or within 270 days after) the purchase, lease, construction or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets
(but no other material assets));
 
(v)                  Indebtedness Incurred by the Borrower or any of its
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit and bank guarantees issued in the ordinary course of business,
including without limitation letters of credit in respect of workers’
compensation claims, health, disability or other benefits to employees or former
employees or their families or property, casualty or liability insurance or
self-insurance, and letters of credit in connection with the maintenance of, or
pursuant to the requirements of, environmental or other permits or licenses from
governmental authorities, or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims;
 
(vi)                  Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, Incurred in connection with the
Transactions or any other acquisition or disposition of any business, assets or
a Subsidiary of the Borrower in accordance with the terms of this Agreement,
other than guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition;
 
(vii)                  Indebtedness of the Borrower to a Restricted Subsidiary;
provided that any such Indebtedness owed to a Restricted Subsidiary that is not
a Subsidiary Loan Party is subordinated in right of payment to the obligations
of the Borrower under the Loans; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness;
 
 
-80-

--------------------------------------------------------------------------------


 
(viii)                  shares of Preferred Stock of a Restricted Subsidiary
issued to the Borrower or another Restricted Subsidiary; provided that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any Restricted Subsidiary that holds such shares of Preferred Stock
of another Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;
 
(ix)                  Indebtedness of a Restricted Subsidiary to the Borrower or
another Restricted Subsidiary; provided that if a Subsidiary Loan Party incurs
such Indebtedness to a Restricted Subsidiary that is not a Subsidiary Loan
Party, such Indebtedness is subordinated in right of payment to the Guarantee of
such Subsidiary Loan Party; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness;
 
(x)                  Hedging Obligations that are not incurred for speculative
purposes and either: (1) for the purpose of fixing or hedging interest rate risk
with respect to any Indebtedness that is permitted by the terms of this
Agreement to be outstanding; (2) for the purpose of fixing or hedging currency
exchange rate risk with respect to any currency exchanges; or (3) for the
purpose of fixing or hedging commodity price risk (including resin price risk)
with respect to any commodity purchases or sales;
 
(xi)                  obligations in respect of performance, bid, appeal and
surety bonds and completion guarantees provided by the Borrower or any
Restricted Subsidiary in the ordinary course of business;
 

(xii)                  Indebtedness or Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower and Preferred Stock of any Restricted
Subsidiary of the Borrower not otherwise permitted hereunder in an aggregate
principal amount which, when aggregated with the principal amount or liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and Incurred pursuant to this clause (xii), does not exceed the
greater of $100.0 million and 4.5% of Total Assets at the time of Incurrence (it
being understood that any Indebtedness Incurred under this clause (xii) shall
cease to be deemed Incurred or outstanding for purposes of this clause (xii) but
shall be deemed Incurred for purposes of Section 6.01(a) from and after the
first date on which the Borrower, or the Restricted Subsidiary, as the case may
be, could have Incurred such Indebtedness under Section 6.01(a) without reliance
upon this clause (xii));
 
(xiii)                  any guarantee by the Borrower or a Subsidiary Loan Party
of Indebtedness or other obligations of the Borrower or any of its Restricted
Subsidiaries so long as the Incurrence of such Indebtedness Incurred by the
Borrower or such Restricted Subsidiary is permitted under the terms of this
Agreement; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or the Guarantee of such
Restricted Subsidiary, as applicable, any such guarantee of such Subsidiary Loan
Party’s with respect to such Indebtedness shall be subordinated in right of
payment to such Subsidiary Loan Party’s Guarantee with respect to the Loans
substantially to the same extent as such Indebtedness is subordinated to the
Loans or the Guarantee of such Restricted Subsidiary, as applicable;
 
(xiv)                  the Incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of the Borrower which serves to refund, refinance or
defease any Indebtedness Incurred or Disqualified Stock or Preferred Stock
issued as permitted under Section 6.01(a) and clauses (ii), (iii), (iv), (xiv),
(xv), (xix) and (xx) of this Section 6.01(b) or any Indebtedness, Disqualified
Stock or Preferred Stock Incurred to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including any Indebtedness, Disqualified
Stock or Preferred Stock Incurred to pay premiums and fees in connection
therewith (subject to the following proviso, “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:
 
 
-81-

--------------------------------------------------------------------------------


 
(A)           has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is Incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced;
 
(B)           has a Stated Maturity which is not earlier than the earlier of (x)
the Stated Maturity of the Indebtedness being refunded or refinanced or (y) 91
days following the Rollover Loan Maturity Date;
 
(C)           to the extent such Refinancing Indebtedness refinances (a)
Indebtedness junior to the Loans or the Guarantee of such Restricted Subsidiary,
as applicable, such Refinancing Indebtedness is junior to the Loans or the
Guarantee of such Restricted Subsidiary, as applicable, or (b) Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock;
 
(D)           is Incurred in an aggregate amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced plus
premium, fees and expenses Incurred in connection with such refinancing;
 
(E)           shall not include (x) Indebtedness of a Restricted Subsidiary of
the Borrower that is not a Subsidiary Loan Party that refinances Indebtedness of
the Borrower or a Restricted Subsidiary that is a Subsidiary Loan Party, or (y)
Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary; and
 
(F)           in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (iv) or (xx) of this Section 6.01(b),
shall be deemed to have been Incurred and to be outstanding under such clause
(iv) or (xx) of this Section 6.01(b), as applicable, and not this clause (xiv)
for purposes of determining amounts outstanding under such clauses (iv) and
(xix) of this Section 6.01(b);
 
provided, further, that subclauses (1) and (2) of this clause (xiv) shall not
apply to any refunding or refinancing of any Secured Indebtedness constituting
First Priority Lien Obligations;
 
(xv)                  Indebtedness, Disqualified Stock or Preferred Stock of (x)
the Borrower or any of its Restricted Subsidiaries incurred to finance an
acquisition or (y) Persons that are acquired by the Borrower or any of its
Restricted Subsidiaries or merged with or into the Borrower or any of its
Restricted Subsidiaries in accordance with the terms of this Agreement;
provided, however, that after giving effect to such acquisition or merger
either:
 
 
-82-

--------------------------------------------------------------------------------


 
(A)           the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.01(a); or
 
(B)           the Fixed Charge Coverage Ratio of the Borrower would be greater
than immediately prior to such acquisition or merger;
 
(xvi)                  Indebtedness Incurred by a Receivables Subsidiary in a
Qualified Receivables Financing that is not recourse to the Borrower or any
Restricted Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);
 
(xvii)                  Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that
such Indebtedness is extinguished within five Business Days of its Incurrence;
 
(xviii)                  Indebtedness of the Borrower or any Restricted
Subsidiary supported by a letter of credit or bank guarantee issued pursuant to
the Credit Agreements, in a principal amount not in excess of the stated amount
of such letter of credit;
 
(xix)                  Contribution Indebtedness;
 
(xx)                  Indebtedness of Foreign Subsidiaries, provided, however,
that the aggregate principal amount of Indebtedness Incurred under this clause
(xx), when aggregated with the principal amount of all other Indebtedness then
outstanding and Incurred pursuant to this clause (xx), does not exceed $25.0
million at any one time outstanding;
 
(xxi)                  Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business; and
 
(xxii)                  Indebtedness incurred on behalf of, or representing
guarantees of Indebtedness of, joint ventures of the Borrower or any Restricted
Subsidiary not in excess, at any one time outstanding, of $7.5 million.
 
 
-83-

--------------------------------------------------------------------------------


 
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock meets the
criteria of more than one of the categories of permitted Indebtedness described
in clauses (i) through (xxii) above or is entitled to be Incurred pursuant to
Section 6.01(a), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
in any manner that complies with this Section 6.01.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness with the same terms, the payment of dividends on Preferred Stock in
the form of additional shares of Preferred Stock of the same class, accretion of
original issue discount or liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies shall not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 6.01.  Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 6.01.
 
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.
 
SECTION 6.02.                                Liens
 
.  The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien other than Permitted Liens on any asset or property of the Borrower or such
Restricted Subsidiary securing Indebtedness unless such Lien securing such
Indebtedness of the Borrower or such Restricted Subsidiary is junior to the
Liens securing the Obligations upon the assets or property constituting the
collateral for such Indebtedness, on terms no less favorable in any material
respect to the Lenders than the terms set forth in the Second Priority
Intercreditor Agreement.  In the case of any Permitted Lien that secures First
Priority Lien Obligations, the Notes shall be equally and ratably secured with
(or on a senior basis to, in the case of obligations subordinated in right of
payment to the Loans) the obligations so secured on terms no less favorable in
any material respect to the Lenders than the terms set forth in the Senior
Lender Intercreditor Agreement; provided that First Priority Lien Obligations
that are Obligations in respect of a Revolving Credit Agreement may be secured
on a senior basis with respect to any Revolving Facility Senior Collateral to
Liens securing the Obligations with respect to such collateral, on terms no less
favorable in any material respect to the Lenders than the terms set forth in the
Senior Lender Intercreditor Agreement.
 
SECTION 6.03.                                Asset Sales
 
.  The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless (x) the Borrower or any of
its Restricted Subsidiaries, as the case may be, receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of, and
(y) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of Cash Equivalents;
provided that the amount of:
 
(i)       any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Restricted Subsidiary of the Borrower (other than liabilities that are by
their terms subordinated to the Loans or any Guarantee) that are assumed by the
transferee of any such assets,
 
(ii)                  any notes or other obligations or other securities or
assets received by the Borrower or such Restricted Subsidiary of the Borrower
from such transferee that are converted by the Borrower or such Restricted
Subsidiary of the Borrower into cash within 180 days of the receipt thereof (to
the extent of the cash received), and
 
(iii)                  any Designated Non-cash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate Fair Market Value, taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of 2.0% of Total Assets and $50.0 million
at the time of the receipt of such Designated Non-cash Consideration (with the
Fair Market Value of each item of Designated Non-cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value)
 
 
-84-

--------------------------------------------------------------------------------


 
shall be deemed to be Cash Equivalents for the purposes of this Section 6.03.
 
SECTION 6.04.                                Limitation on Restricted Payments.
 
(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
 
(i)       declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger, amalgamation or consolidation
involving the Borrower (other than (A) dividends or distributions by the
Borrower payable solely in Equity Interests (other than Disqualified Stock) of
the Borrower; or (B) dividends or distributions by a Restricted Subsidiary so
long as, in the case of any dividend or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, the Borrower or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities);
 
(ii)                  purchase or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower;
 
(iii)                  make any principal payment on, or redeem, repurchase,
defease or otherwise acquire or retire for value, in each case prior to any
scheduled repayment or scheduled maturity, any Subordinated Indebtedness of the
Borrower or any of its Restricted Subsidiaries (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of (A)
Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under clauses (vii) and
(ix) of Section 6.01(b)); or
 
(iv)                  make any Restricted Investment
 
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
 
(1)           no Default shall have occurred and be continuing or would occur as
a consequence thereof;
 
(2)           immediately after giving effect to such transaction on a pro forma
basis, the Borrower could Incur $1.00 of additional Indebtedness under Section
6.01(a); and
 
(3)           such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(iv) (only to the extent of one-half of the amounts paid pursuant to such
clause), (vi) and (viii) of Section 6.04(b), but excluding all other Restricted
Payments permitted by Section 6.04(b)), is less than the amount equal to the
Cumulative Credit.
 
(b)           The provisions of Section 6.04(a) shall not prohibit:
 
 
-85-

--------------------------------------------------------------------------------


 
(i)       the payment of any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;
 
(ii)                  (A) the repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Borrower or any direct or
indirect parent of the Borrower or Subordinated Indebtedness of the Borrower,
any direct or indirect parent of the Borrower or any Subsidiary Loan Party in
exchange for, or out of the proceeds of, the substantially concurrent sale of,
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower or contributions to the equity capital of the Borrower (other than any
Disqualified Stock or any Equity Interests sold to a Subsidiary of the Borrower
or to an employee stock ownership plan or any trust established by the Borrower
or any of its Subsidiaries) (collectively, including any such contributions,
“Refunding Capital Stock”); and
 
(B)           the declaration and payment of accrued dividends on the Retired
Capital Stock out of the proceeds of the substantially concurrent sale (other
than to a Subsidiary of the Borrower or to an employee stock ownership plan or
any trust established by the Borrower or any of its Subsidiaries) of Refunding
Capital Stock;
 
(iii)                  the redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or any Subsidiary Loan
Party made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or a Subsidiary Loan Party
which is Incurred in accordance with Section 6.01 so long as
 
(A)           the principal amount of such new Indebtedness does not exceed the
principal amount of the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired for value (plus the amount of any premium
required to be paid under the terms of the instrument governing the Subordinated
Indebteness being so redeemed, repurchased, acquired or retired plus any fees
incurred in connection therewith),
 
(B)           such Indebtedness is subordinated to the Loans or the related
Guarantee, as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, acquired or retired
for value,
 
(C)           such Indebtedness has a final scheduled maturity date equal to or
later than the earlier of (x) the final scheduled maturity date of the
Subordinated Indebtedness being so redeemed, repurchased, acquired or retired or
(y) 91 days following the Rollover Loan Maturity Date, and
 
(D)           such Indebtedness has a Weighted Average Life to Maturity at the
time Incurred which is not less than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so redeemed, repurchased,
acquired or retired;
 
(iv)                  the repurchase, retirement or other acquisition (or
dividends to any direct or indirect parent of the Borrower to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower or any direct or indirect parent of the Borrower held by any
future, present or former employee, director or consultant of the Borrower or
any direct or indirect parent of the Borrower or any Subsidiary of the Borrower
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate amounts paid under this clause (iv) do not exceed
$15.0 million in any calendar year (with unused amounts in any calendar year
being permitted to be carried over for the two succeeding calendar years);
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed:
 
 
-86-

--------------------------------------------------------------------------------


 
(A)           the cash proceeds received by the Borrower or any of its
Restricted Subsidiaries from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower or any direct or indirect parent of the
Borrower (to the extent contributed to the Borrower) to members of management,
directors or consultants of the Borrower and its Restricted Subsidiaries or any
direct or indirect parent of the Borrower that occurs after the Closing Date
(provided that the amount of such cash proceeds utilized for any such
repurchase, retirement, other acquisition or dividend shall not increase the
amount available for Restricted Payments under Section 6.04(a)(iii)); plus
 
(B)           the cash proceeds of key man life insurance policies received by
the Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) or the Restricted Subsidiaries after the Closing
Date;
 
provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year;
 
(v)                  the declaration and payment of dividends or distributions
to holders of any class or series of Disqualified Stock of the Borrower or any
of its Restricted Subsidiaries issued or incurred in accordance with Section
6.01;
 

(vi)                  the declaration and payment of dividends or distributions
(a) to holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date and (b) to any direct or
indirect parent of the Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of any direct or indirect parent of the
Borrower issued after the Closing Date; provided, however, that (A) for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Designated
Preferred Stock, after giving effect to such issuance (and the payment of
dividends or distributions) on a pro forma basis, the Borrower would have had a
Fixed Charge Coverage Ratio of at least 2.00 to 1.00 and (B) the aggregate
amount of dividends declared and paid pursuant to this clause (vi) does not
exceed the net cash proceeds actually received by the Borrower from any such
sale of Designated Preferred Stock (other than Disqualified Stock) issued after
the Closing Date;
 
(vii)                  Investments in Unrestricted Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (vii) that are at that time outstanding, not to exceed
the greater of $25.0 million and 1.0% of Total Assets at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
 
 
-87-

--------------------------------------------------------------------------------


 
(viii)                  the payment of dividends on the Borrower’s common stock
(or the payment of dividends to any direct or indirect parent of the Borrower to
fund the payment by such direct or indirect parent of the Borrower of dividends
on such entity’s common stock) of up to 6% per annum of the net proceeds
received by the Borrower from any public offering of common stock of the
Borrower or any direct or indirect parent of the Borrower;
 
(ix)                  Investments that are made with Excluded Contributions;
 
(x)                  other Restricted Payments in an aggregate amount not to
exceed the greater of $50.0 million and 2.0% of Total Assets at the time made;
 
(xi)                  the distribution, as a dividend or otherwise, of shares of
Capital Stock of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary of the Borrower by, Unrestricted Subsidiaries;
 
(xii)                  the payment of dividends or other distributions to any
direct or indirect parent of the Borrower in amounts required for such parent to
pay federal, state or local income taxes (as the case may be) imposed directly
on such parent to the extent such income taxes are attributable to the income of
the Borrower and its Restricted Subsidiaries (including, without limitation, by
virtue of such parent being the common parent of a consolidated or combined tax
group of which the Borrower and/or its Restricted Subsidiaries are members);
 
(xiii)                  the payment of dividends, other distributions or other
amounts or the making of loans or advances by the Borrower, if applicable:
 
(A)           in amounts required for any direct or indirect parent of the
Borrower, if applicable, to pay fees and expenses (including franchise or
similar taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers and employees of any direct or indirect parent of the Borrower, if
applicable, and general corporate overhead expenses of any direct or indirect
parent of the Borrower, if applicable, in each case to the extent such fees and
expenses are attributable to the ownership or operation of the Borrower, if
applicable, and its Subsidiaries;
 
(B)           in amounts required for any direct or indirect parent of the
Borrower, if applicable, to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the Borrower or any of its Restricted
Subsidiaries and that has been guaranteed by, or is otherwise considered
Indebtedness of, the Borrower Incurred in accordance with Section 6.01; and
 
(C)           in amounts required for any direct or indirect parent of the
Borrower to pay fees and expenses, other than to Affiliates of the Borrower,
related to any unsuccessful equity or debt offering of such parent.
 
(xiv)                  cash dividends or other distributions on the Borrower’s
Capital Stock used to, or the making of loans to any direct or indirect parent
of the Borrower to, fund the Transactions and the payment of fees and expenses
incurred in connection with the Transactions or owed by the Borrower or any
direct or indirect parent of the Borrower, as the case may be, or Restricted
Subsidiaries of the Borrower to Affiliates, in each case to the extent permitted
by Section 6.07;
 
(xv)                  repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
 
 
-88-

--------------------------------------------------------------------------------


 
(xvi)                  purchases of receivables pursuant to a Receivables
Repurchase Obligation in connection with a Qualified Receivables Financing and
the payment or distribution of Receivables Fees;
 
(xvii)                  payments of cash, or dividends, distributions or
advances by the Borrower or any Restricted Subsidiary to allow the payment of
cash in lieu of the issuance of fractional shares upon the exercise of options
or warrants or upon the conversion or exchange of Capital Stock of any such
Person;
 
(xviii)                  the repurchase, redemption or other acquisition or
retirement for value of any Subordinated Indebtedness pursuant to the provisions
similar to those described under Sections 2.10(b) (as it relates to the use of
Net Proceeds of Asset Sales) and 2.11; provided that all Loans tendered by
Lender in connection with a Change of Control Offer or repaid in connection with
a mandatory prepayment pursuant to Section 2.10(b) (as it relates to the use of
Net Proceeds of Asset Sales), as applicable, have been repurchased, repaid,
redeemed or acquired for value; and
 
(xix)                  any payments made, including any such payments made to
any direct or indirect parent of the Borrower to enable it to make payments, in
connection with the consummation of the Transactions or as contemplated by the
Acquisition Documents (other than payments to any Permitted Holder or any
Affiliate thereof);
 
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi), (vii), (x) and (xi) of this
Section 6.04(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof.
 
(c)           As of the Closing Date, all of the Borrower’s Subsidiaries shall
be Restricted Subsidiaries.  The Borrower shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidary except pursuant to the definition of
“Unrestricted Subsidiary.”  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated shall be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of
“Investments.”  Such designation shall only be permitted if a Restricted Payment
in such amount would be permitted at such time and if such Subsidiary otherwise
meets the definition of an Unrestricted Subsidiary.
 
SECTION 6.05.                                Mergers, Consolidations, Sales of
Assets and Acquisitions.
 
(a)           The Borrower shall not, directly or indirectly, consolidate,
amalgamate or merge with or into or wind up or convert into (whether or not the
Borrower is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:
 
(i)       the Borrower is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation, merger, winding up or conversion
(if other than the Borrower) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation,
partnership or limited liability company organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
of the United States (the Borrower or such Person, as the case may be, being
herein called the “Successor Company”); provided that in the case where the
surviving Person is not a corporation, a co-obligor of the Loans is a
corporation;
 
 
-89-

--------------------------------------------------------------------------------


 
(ii)                  the Successor Company (if other than the Borrower)
expressly assumes all the obligations of the Borrower under this Agreement, the
Loans and the Security Documents pursuant to a joinder or other agreement in
form reasonably satisfactory to the Administrative Agent;
 
(iii)                  immediately after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Company
or any of its Restricted Subsidiaries as a result of such transaction as having
been Incurred by the Successor Company or such Restricted Subsidiary at the time
of such transaction) no Default or shall have occurred and be continuing;
 
(iv)                  immediately after giving pro forma effect to such
transaction, as if such transaction had occurred at the beginning of the
applicable four-quarter period (and treating any Indebtedness which becomes an
obligation of the Successor Company or any of its Restricted Subsidiaries as a
result of such transaction as having been Incurred by the Successor Company or
such Restricted Subsidiary at the time of such transaction), either
 
(A)           the Successor Company would be permitted to Incur at least $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.01(a); or
 
(B)           the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such transaction; and
 
(v)                  each Subsidiary Loan Party, unless it is the other party to
the transactions described above, shall have by joinder or other agreement in
form reasonably satisfactory to the Administrative Agent confirmed that its
Guarantee shall apply to such Person’s obligations under this Agreement and the
Loans.
 
The Successor Company (if other than the Borrower) shall succeed to, and be
substituted for, the Borrower under this Agreement, the Loans and the Security
Documents, and in such event the Borrower will automatically be released and
discharged from its obligations under this Agreement, the Loans and the Security
Documents.  Notwithstanding the foregoing clauses (iii) and (iv) of this Section
6.05(a), (A) any Restricted Subsidiary may merge, consolidate or amalgamate with
or transfer all or part of its properties and assets to the Borrower or to
another Restricted Subsidiary, and (B) the Borrower may merge, consolidate or
amalgamate with an Affiliate incorporated solely for the purpose of
reincorporating the Borrower in another state of the United States, the District
of Columbia or any territory of the United States or may convert into a limited
liability company, so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby.  This Section 6.05 will not
apply to a sale, assignment, transfer, conveyance or other disposition of assets
between or among the Borrower and its Restricted Subsidiaries.
 
(b)           Subject to the provisions of Section 9.15 of the Collateral
Agreement (which govern the release of a Guarantee upon the sale or disposition
of a Restricted Subsidiary of the Borrower that is a Subsidiary Loan Party), no
Subsidiary Loan Party shall, and the Borrower shall not permit any Subsidiary
Loan Party to, consolidate, amalgamate or merge with or into or wind up into
(whether or not such Subsidiary Loan Party is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions to, any Person
(other than any such sale, assignment, transfer, lease, conveyance or
disposition in connection with the Transactions) unless either (A) such
Subsidiary Loan Party is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Subsidiary Loan Party) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation,
partnership or limited liability company organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
of the United States (such Subsidiary Loan Party or such Person, as the case may
be, being herein called the “Successor Subsidiary Loan Party”) and the Successor
Subsidiary Loan Party (if other than such Subsidiary Loan Party) expressly
assumes all the obligations of such Subsidiary Loan Party under this Agreement,
such Subsidiary Loan Party’s Guarantee and the Security Documents pursuant to an
joinder agreement or other documents or instruments in form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, or (B) such
sale or disposition or consolidation, amalgamation or merger is not in violation
of Section 6.03.
 
 
-90-

--------------------------------------------------------------------------------


 
Except as otherwise provided in this Agreement, the Successor Subsidiary Loan
Party (if other than such Subsidiary Loan Party) will succeed to, and be
substituted for, such Subsidiary Loan Party under this Agreement, such
Subsidiary Loan Party’s Guarantee and the Security Documents, and such
Subsidiary Loan Party will automatically be released and discharged from its
obligations under this Agreement, such Subsidiary Loan Party’s Guarantee and the
Security Documents. Notwithstanding the foregoing, (1) a Subsidiary Loan Party
may merge, amalgamate or consolidate with an Affiliate incorporated solely for
the purpose of reincorporating such Subsidiary Loan Party in another state of
the United States, the District of Columbia or any territory of the United
States so long as the amount of Indebtedness of the Subsidiary Loan Party is not
increased thereby and (2) a Subsidiary Loan Party may merge, amalgamate or
consolidate with another Subsidiary Loan Party or the Borrower.
 
In addition, notwithstanding the foregoing, any Subsidiary Loan Party may
consolidate, amalgamate or merge with or into or wind up into, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets (collectively, a “Transfer”) to (x) the Borrower or any
Subsidiary Loan Party or (y) any Restricted Subsidiary of the Borrower that is
not a Subsidiary Loan Party; provided that at the time of each such Transfer
pursuant to clause (y) the aggregate amount of all such Transfers since the
Closing Date shall not exceed 5.0% of the consolidated assets of the Borrower
and the Subsidiary Loan Parties as shown on the most recent available balance
sheet of the Borrower and the Restricted Subsidiaries after giving effect to
each such Transfer and including all Transfers occurring from and after the
Closing Date (excluding Transfers in connection with the Transactions).
 
SECTION 6.06.                                Dividend and Other Payment
Restrictions Affecting Subsidiaries
 
.  The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to:
 
(a)           (i) pay dividends or make any other distributions to the Borrower
or any of its Restricted Subsidiaries (1) on its Capital Stock; or (2) with
respect to any other interest or participation in, or measured by, its profits;
or (ii) pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries;
 
(b)           make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
 
(c)           sell, lease or transfer any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries;
 
except in each case for such encumbrances or restrictions existing under or by
reason of:
 
(i)       contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to the Credit Agreements and the other Credit Agreement
Documents;
 
 
-91-

--------------------------------------------------------------------------------


 
(ii)                  this Agreement, the Loans, Exchange Notes, exchange notes
issued in exchange therefor, Permanent Financing, any exchange notes issued in
exchange therefor, the Security Documents and the Intercreditor Agreements (and
any guarantee documents, security documents and intercreditor agreements or
other documents relating to the Exchange Notes, exchange notes issued in
exchange therefor, any Permanent Financing and any exchange notes issued in
exchange therefor);
 
(iii)                  applicable law or any applicable rule, regulation or
order;
 
(iv)                  any agreement or other instrument relating to Indebtedness
of a Person acquired by the Borrower or any Restricted Subsidiary which was in
existence at the time of such acquisition (but not created in contemplation
thereof or to provide all or any portion of the funds or credit support utilized
to consummate such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;
 
(v)                  contracts or agreements for the sale of assets, including
any restriction with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Capital Stock or
assets of such Restricted Subsidiary pending the closing of such sale or
disposition;
 
(vi)                  Secured Indebtedness otherwise permitted to be Incurred
pursuant to Sections 6.01 and 6.02 that limit the right of the debtor to dispose
of the assets securing such Indebtedness;
 
(vii)                  restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;
 
(viii)                  customary provisions in joint venture agreements and
other similar agreements entered into in the ordinary course of business;
 
(ix)                  purchase money obligations for property acquired in the
ordinary course of business that impose restrictions of the nature discussed in
Section 6.06(c) above on the property so acquired;
 
(x)                  customary provisions contained in leases, licenses and
other similar agreements entered into in the ordinary course of business that
impose restrictions of the type described in clause (c) above on the property
subject to such lease;
 
(xi)                  any encumbrance or restriction of a Receivables Subsidiary
effected in connection with a Qualified Receivables Financing; provided,
however, that such restrictions apply only to such Receivables Subsidiary;
 
(xii)                  other Indebtedness, Disqualified Stock or Preferred Stock
of any Restricted Subsidiary of the Borrower (i) that is a Subsidiary Loan Party
that is Incurred subsequent to the Closing Date pursuant to Section 6.01 or (ii)
that is Incurred by a Foreign Subsidiary of the Borrower subsequent to the
Closing Date pursuant to clause (iv), (xii) or (xx) of Section 6.01(b);
 
(xiii)                  any Restricted Investment not prohibited by Section 6.04
and any Permitted Investment; or
 
 
-92-

--------------------------------------------------------------------------------


 
(xiv)                  any encumbrances or restrictions of the type referred to
in clauses (i), (ii) and (iii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiii) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
 
For purposes of determining compliance with this Section 6.06, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.
 
SECTION 6.07.                                Transactions with Affiliates.
 
(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $10.0 million, unless:
 
(i)       such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and
 
(ii)                  with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$25.0 million, the Borrower delivers to the Administrative Agent a resolution
adopted in good faith by the majority of the Board of Directors of the Borrower,
approving such Affiliate Transaction and set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above.
 
(b)           The provisions of Section 6.07(a) shall not apply to the
following:
 
(i)       transactions between or among the Borrower and/or any of its
Restricted Subsidiaries and any merger of the Borrower and any direct parent of
the Borrower; provided that such parent shall have no material liabilities and
no material assets other than cash, Cash Equivalents and the Capital Stock of
the Borrower and such merger is otherwise in compliance with the terms of this
Agreement and effected for a bona fide business purpose;
 
(ii)                  Restricted Payments permitted by Section 6.04 and
Permitted Investments;
 
(iii)                  (x) the entering into of any agreement (and any amendment
or modification of any such agreement) to pay, and the payment of, annual
management, consulting, monitoring and advisory fees to the Funds and the Fund
Affiliates in an aggregate amount in any fiscal year not to exceed the greater
of (A) $3.0 million and (B) 1.25% of EBITDA of the Borrower and its Restricted
Subsidiaries for the immediately preceding fiscal year, and out-of-pocket
expense reimbursement; provided, however, that any payment not made in any
fiscal year may be carried forward and paid in the following two fiscal years
and (y) the payment of the present value of all amounts payable pursuant to any
agreement described in clause (iii)(x) of this Section 6.07(b) in connection
with the termination of such agreement;
 
 
-93-

--------------------------------------------------------------------------------


 
(iv)                  the payment of reasonable and customary fees and
reimbursement of expenses paid to, and indemnity provided on behalf of,
officers, directors, employees or consultants of the Borrower or any Restricted
Subsidiary or any direct or indirect parent of the Borrower;
 
(v)                  payments by the Borrower or any of its Restricted
Subsidiaries to the Funds and the Fund Affiliates made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are (x) made pursuant to the
agreements with the Funds and the Fund Affiliates described in Schedule 6.07 or
(y) approved by a majority of the Board of Directors of the Borrower in good
faith;
 
(vi)                  transactions in which the Borrower or any of its
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (i) of Section
6.07(a);
 
(vii)                  payments or loans (or cancellation of loans) to employees
or consultants which are approved by a majority of the Board of Directors of the
Borrower in good faith;
 
(viii)                  any agreement as in effect as of the Closing Date or any
amendment thereto (so long as any such agreement together with all amendments
thereto, taken as a whole, is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date)
or any transaction contemplated thereby as determined in good faith by senior
management or the Board of Directors of the Borrower;
 
(ix)                  the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of its obligations under the terms of, the
Acquisition Documents, any stockholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Closing Date and any transaction, agreement or arrangement described
in Schedule 6.07 and, in each case, any amendment thereto or similar
transactions, agreements or arrangements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of its obligations under, any future
amendment to any such existing transaction, agreement or arrangement or under
any similar transaction, agreement or arrangement entered into after the Closing
Date shall only be permitted by this clause (ix) to the extent that the terms of
any such existing transaction, agreement or arrangement together with all
amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, agreement or arrangement as in
effect on the Closing Date;
 
(x)                  the execution of the Transactions and the payment of all
fees and expenses related to the Transactions, including fees to the Funds and
the Fund Affiliates, which are described in Schedule 6.07 or contemplated by the
Acquisition Documents;
 
 
-94-

--------------------------------------------------------------------------------


 
(xi)                  (A) transactions with customers, clients, suppliers or
purchasers or sellers of goods or services, or transactions otherwise relating
to the purchase or sale of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement,
which are fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with joint
ventures or Unrestricted Subsidiaries entered into in the ordinary course of
business;
 
(xii)                  any transaction effected as part of a Qualified
Receivables Financing;
 
(xiii)                  the issuance of Equity Interests (other than
Disqualified Stock) of the Borrower to any Person;
 
(xiv)                  the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of the Borrower or any
direct or indirect parent of the Borrower or of a Restricted Subsidiary of the
Borrower, as appropriate, in good faith;
 
(xv)                  the entering into of any tax sharing agreement or
arrangement and any payments permitted by Section 6.04(b)(xii);
 
(xvi)                  any contribution to the capital of the Borrower;
 
(xvii)                  transactions permitted by, and complying with, Section
6.05;
 
(xviii)                  transactions between the Borrower or any of its
Restricted Subsidiaries and any Person, a director of which is also a director
of the Borrower or any direct or indirect parent of the Borrower; provided,
however, that such director abstains from voting as a director of the Borrower
or such direct or indirect parent, as the case may be, on any matter involving
such other Person;
 
(xix)                  pledges of Equity Interests of Unrestricted Subsidiaries;
 
(xx)                  any employment agreements entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business; and
 
(xxi)                  intercompany transactions undertaken in good faith (as
certified by a responsible financial or accounting officer of the Borrower in an
Officers’ Certificate) for the purpose of improving the consolidated tax
efficiency of the Borrower and its Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement.
 
SECTION 6.08.                                Amendment of Security Documents
 
.  The Borrower shall not amend, modify or supplement, or permit or consent to
any amendment, modification or supplement of, the Security Documents in any way
that would be adverse to the Lenders in any material respect, except as
contemplated by the Intercreditor Agreements or as permitted under Section 9.08.
 
 
-95-

--------------------------------------------------------------------------------


 
SECTION 6.09.                                Termination and Suspension of
Certain Covenants
.
 
(a)           If, on any date following the Closing Date, (i) the Loans have
Investment Grade Ratings from both Rating Agencies, and the Borrower has
delivered notice of such Investment Grade Ratings to the Administrative Agent,
and (ii) no Default has occurred and is continuing under this Agreement, then
beginning on that day and continuing at all times thereafter regardless of any
subsequent changes in the ratings of the Loans, the Borrower and its Restricted
Subsidiaries shall no longer be subject to Section 5.10(d) hereof, Section 6.01
hereof, Section 6.03 hereof, Section 6.04 hereof, Section 6.06 hereof, Section
6.07 hereof and clause (iv) of Section 6.05 hereof.
 
(b)           During any period of time when (i) the Loans have Investment Grade
Ratings from both Rating Agencies, and the Borrower has delivered notice of such
Investment Grade Ratings to the Administrative Agent, and (ii) no Default has
occurred and is continuing under this Agreement (the occurrence of the events
described in the foregoing clauses (i) and (ii) being collectively referred to
as a “Covenant Suspension Event”), the Borrower and its Restricted Subsidiaries
will not be subject to Section 2.11 hereof (the “Suspended Covenant”).
 
(c)           In the event that the Borrower and its Restricted Subsidiaries are
not subject to the Suspended Covenant under this Agreement for any period of
time as a result of the foregoing, and on any subsequent date (the “Reversion
Date”) one or both of the Rating Agencies withdraw their Investment Grade Rating
or downgrade the rating assigned to the Loans below an Investment Grade Rating
then the Borrower and its Restricted Subsidiaries shall thereafter again be
subject to the Suspended Covenant under this Agreement.  The period of time
between the Covenant Suspension Event and the Reversion Date is referred to
herein as the “Suspension Period.”
 
(d)           In the event that the Borrower and its Restricted Subsidiaries are
not subject to the Suspended Covenants and the Borrower or any of its Affiliates
enter into an agreement to effect a transaction that would result in a Change of
Control and one or more of the Rating Agencies indicate that if consummated,
such transaction (alone or together with any related recapitalization or
refinancing transactions) would cause such Rating Agency to withdraw its
Investment Grade Rating or downgrade the ratings assigned to the Loans below an
Investment Grade Rating, then the Borrower and its Restricted Subsidiaries shall
thereafter again be subject the Suspended Covenants hereof with respect to
future events, including, without limitation, a proposed transaction described
in this clause (d).
 
(e)           The Borrower shall deliver promptly to the Administrative Agent an
Officer’s Certificate notifying it of any occurrence under this Section 6.09.
 
ARTICLE VII

 
Events of Default
 
SECTION 7.01.                                Events of Default
 
.  Subject to Section 9.21, in case of the happening of any of the following
events (each, an “Event of Default”):
 
(a)           any representation or warranty made or deemed made by the Borrower
or any other Subsidiary Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;
 
 
-96-

--------------------------------------------------------------------------------


 
(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(c)           default shall be made in the payment of any interest on any Loan
or in the payment of any Fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
 
(d)           default shall be made in the due observance or performance by the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08 or in Article VI;
 
(e)           default shall be made in the due observance or performance by the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;
 
(f)           (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to (a) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness or (b) Indebtedness that becomes due
pursuant to a change of control provision provided that the Borrower complies
with the provisions of Section 2.11 hereof with respect to such event;

 
(g)           [Reserved];
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of the Holdings, Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings, the Borrower or any of the Subsidiaries or (iii)
the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(i)           Holdings, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
 
 
-97-

--------------------------------------------------------------------------------


 
(j)           the failure by the Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of $35 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days;
 
(k)           (i) a trustee shall be appointed by a United States district court
to administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, or (v) the Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect;
 
(l)           (i) any Loan Document shall for any reason be asserted in writing
by the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to the Borrower and the Subsidiaries on a consolidated basis shall cease to be,
or shall be asserted in writing by the Borrower or any other Subsidiary Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 3.04 and except to the extent that such loss is
covered by a Lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by the Borrower or the Subsidiary Loan
Parties of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any Subsidiary Loan Party  not to be in effect or not
to be legal, valid and binding obligations;
 
(m)           (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indentures and under the documentation
governing any Indebtedness incurred pursuant to Section 6.01 constituting
subordinated Indebtedness or any Refinancing Indebtedness in respect of the
Senior Subordinated Notes or such Indebtedness incurred pursuant to Section 6.01
constituting subordinated Indebtedness, or (ii) the subordination provisions
thereunder shall be invalidated or otherwise cease, or shall be asserted in
writing by the Borrower or any Subsidiary Loan Party to be invalid or to cease
to be legal, valid and binding obligations of the parties thereto, enforceable
in accordance with their terms; or
 
-98-

--------------------------------------------------------------------------------


 
(n)           there shall occur and be continuing an “Event of Default” under
and as defined in the Senior Secured Credit Facilities;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
 
SECTION 7.02.                                Exclusion of Immaterial
Subsidiaries
 
.  Solely for the purposes of determining whether an Event of Default has
occurred under clause (h), (i) or (l) of Section 7.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause.
 

ARTICLE VIII
 
The Agents
 
SECTION 8.01.                                Appointment
.
 
(a)           Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, including as a Collateral Agent for such Lender and the
other Secured Parties under the Security Documents and with respect to any
responsibilities under the Intercreditor Agreements, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto (including with respect to any responsibilities under the
Intercreditor Agreements).  In addition, to the extent required under the laws
of any jurisdiction other than the United States, each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document governed by the laws of such jurisdiction on such Lender’s
behalf.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
 
-99-

--------------------------------------------------------------------------------


 
(b)           In furtherance of the foregoing, each Lender hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto and to enter into and
take such action on its behalf under the provisions of the Senior Lender
Intercreditor Agreement, the Second Priority Intercreditor Agreement and the
Senior Fixed Lender Intercreditor Agreement and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of the Senior Lender Intercreditor Agreement, Second Priority
Intercreditor Agreement and the Senior Fixed Lender Intercreditor Agreement
together with such other powers as are reasonably incidental thereto.  In this
connection, the Collateral Agent (and any Subagents appointed by the Collateral
Agent pursuant to Section 8.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights or remedies thereunder at the direction of the
Collateral Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Collateral Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.
 
(c)           Each Lender irrevocably authorizes each of the Administrative
Agent and the Collateral Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations), (B)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (C) if approved, authorized or
ratified in writing in accordance with Section 9.08 hereof, (ii) to release any
Subsidiary Loan Party from its obligations under the Loan Documents if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder and (iii) to subordinate any Lien on any property granted to or held
by the Collateral Agent under any Loan Document to the holder of any Permitted
Lien in respect of a Capitalized Lease Obligation to be incurred
hereunder.  Upon request by the Administrative Agent or the Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s and the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Subsidiary Loan Party
from its obligations under the Loan Documents.
 
(d)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
 
-100-

--------------------------------------------------------------------------------


 
SECTION 8.02.                                Delegation of Duties
 
.  The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent may also from time to time, when the Administrative Agent
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral; provided
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.  Should any instrument in writing from the Borrower or
any other Loan Party be required by any Subagent so appointed by the
Administrative Agent to more fully or certainly vest in and confirm to such
Subagent such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  If any
Subagent, or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects in accordance with
the foregoing provisions of this Section 8.02 in the absence of the
Administrative Agent’s gross negligence or willful misconduct.
 
SECTION 8.03.                                Exculpatory Provisions
 
.  Neither any Agent or its Affiliates nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
person’s own gross negligence or willful misconduct) or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder.  The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (b) the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.  The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.  The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
-101-

--------------------------------------------------------------------------------


 
SECTION 8.04.                                Reliance by Administrative Agent
 
.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan hereunder, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
 
SECTION 8.05.                                Notice of Default
 
.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 
SECTION 8.06.                                Non-Reliance on Agents and Other
Lenders
 
.  Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
 
 
-102-

--------------------------------------------------------------------------------


 
SECTION 8.07.                                Indemnification
 
.  The Lenders agree to indemnify each Agent in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), in the amount of its pro rata share (based on its
outstanding Loans), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents (including, without limitation, the
Senior Lender Intercreditor Agreement, the Second Priority Intercreditor
Agreement and the Senior Fixed Lender Intercreditor Agreement) or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The failure of any Lender to reimburse any Agent, promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such
amount.  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.
 
SECTION 8.08.                                Agent in Its Individual Capacity
 
.  Each Agent and its affiliates may make loans to, accept deposits from, and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
 
SECTION 8.09.                                Successor Administrative Agent
 
.  The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the retiring Administrative Agent shall, on behalf of the
Lenders, appoint a successor agent which shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
 
-103-

--------------------------------------------------------------------------------


 
SECTION 8.10.                                Agents and Arrangers
 
.  Neither the Syndication Agent, the Documentation Agent nor any of the Joint
Lead Arrangers shall have any duties, obligations or responsibilities hereunder
in its capacity as such.
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01.                                Notices; Communications
.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i)       if to any Loan Party or to the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01; and
 
(ii)                  if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when
received.  Notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).
 
 
-104-

--------------------------------------------------------------------------------


 
(d)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(e)           Documents required to be delivered pursuant to Section 5.04 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
9.01, or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by Section 5.04(c) to the Administrative
Agent.  Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
SECTION 9.02.                                Survival of Agreement
 
.  Except as provided in Section 5.12(e), all covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid.  Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment
in full of the principal and interest hereunder, and the termination of the
Commitments or this Agreement.
 
SECTION 9.03.                                Binding Effect
 
.  This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender (or otherwise received evidence satisfactory
to the Administrative Agent) that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.
 
SECTION 9.04.                                Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.
 
 
-105-

--------------------------------------------------------------------------------


 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of: (A) prior to the Rollover Date, the Borrower with
respect to any assignment if, subsequent thereto, any Lenders on the Closing
Date (including any Affiliates that are reasonably acceptable to the Borrower)
would hold, individually, less than 50.1% of the outstanding Loans originally
held by such Lender on the Closing Date; and (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Loan to a Lender, an Affiliate of a Lender
or an Approved Fund.
 
(ii)                  Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Related Funds shall be treated as one assignment), if any;
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and
 
(D)            the Assignee shall not be the Borrower, any of the Borrower’s
Affiliates or its Subsidiaries.
 
For the purposes of this Section 9.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution without the prior written consent of the Borrower.
 
(iii)                  Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.
 
 
-106-

--------------------------------------------------------------------------------


 
(iv)                  The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v)                  Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an Assignee, the Assignee’s
completed Administrative Questionnaire (unless the Assignee shall already be a
Lender hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).
 
(c)           (ii)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) and (2)
directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant.  Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.
 
(ii)                  A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 2.17 to the extent such Participant fails to comply
with Section 2.17(e) and (f) as though it were a Lender.
 
 
-107-

--------------------------------------------------------------------------------


 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent.  Each of the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
 
(g)           If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to (i)
require the Lenders under such Facility to assign such Loans or Commitments to
the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)).  Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b).  By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
 
(h)           Notwithstanding the foregoing, no assignment may be made to an
Ineligible Institution without the prior written consent of the Borrower.
 
SECTION 9.05.                                Expenses; Indemnity
.
 
(a)           The Borrower agrees to pay (i) all reasonable out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Administrative Agent in connection with the syndication of the
Commitments or the administration of this Agreement (including expenses incurred
in connection with due diligence and initial and ongoing Collateral examination
to the extent incurred with the reasonable prior approval of the Borrower and
the reasonable fees, disbursements and charges for no more than one counsel in
each jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers, and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (ii) all
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent or any Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent (including any special and
local counsel).
 
 
-108-

--------------------------------------------------------------------------------


 
(b)           The Borrower agrees to indemnify the Administrative Agent, the
Agents, the Joint Lead Arrangers, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document (including, without limitation, the Senior
Lender Intercreditor Agreement, the Second Priority Intercreditor Agreement and
the Senior Fixed Lender Intercreditor Agreement) or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans, or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party or by the Borrower or any of their subsidiaries or Affiliates; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, the Joint Lead Arrangers or any Lender shall be treated as several and
separate Indemnitees).  Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and the Borrower or any of their Subsidiaries, or (B)
any actual or alleged presence, Release or threatened Release of Hazardous
Materials at, under, on or from any Property; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  None of the Indemnitees
(or any of their respective affiliates) shall be responsible or liable to the
Funds, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other Person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions.  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender.  All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
 
 
-109-

--------------------------------------------------------------------------------


 
(c)           Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           The agreements in this Section 9.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.
 
SECTION 9.06.                                Right of Set-off
 
.  If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower or any Subsidiary against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured.  The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.
 
SECTION 9.07.                                Applicable Law
 
.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
 
SECTION 9.08.                                Waivers; Amendment.
 
(a)           No failure or delay of the Administrative Agent or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent  and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  No notice or demand on the Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.
 
 
-110-

--------------------------------------------------------------------------------


 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders, and (y) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Administrative Agent (or, in the case
of any Security Documents, the Collateral Agent if so provided therein) and
consented to by the Required Lenders; provided, however, that no such agreement
shall
 
(i)       decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or extend the
Rollover Date or the Rollover Loan Maturity Date of any Rollover Loans, without
the prior written consent of each Lender directly affected thereby,
 
(ii)                  increase or extend the Commitment of any Lender or
decrease the Fees or other fees of any Lender without the prior written consent
of such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender),
 
(iii)                  extend any date on which payment of interest on any Loan
or any Fees is due, without the prior written consent of each Lender adversely
affected thereby,
 

(iv)                  amend the provisions of Section 6.02 of the Collateral
Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
adversely affected thereby,
 
(v)                  amend or modify the provisions of this Section 9.08 or the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),
 
(vi)                  release all or substantially all the Collateral or release
any of the Borrower or all or substantially all of the Subsidiary Loan Parties
from their respective Guarantees under the Collateral Agreement, unless, in the
case of a Subsidiary Loan Party, all or substantially all the Equity Interests
of such Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;
and
 
(vii)                  [Reserved];
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.
 
 
-111-

--------------------------------------------------------------------------------


 
(c)           Without the consent of the Syndication Agent, the Documentation
Agent or any Joint Lead Arranger or Lender, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.
 
(d)           Prior to the Rollover Date, the Exchange Notes Indenture and the
Registration Rights Agreement may be amended or modified pursuant to an
agreement or agreements entered into by the Borrower and the Administrative
Agent without the consent of any Lenders; provided that (I) no such agreement
may amend or modify any provision thereof which, had the Exchange Notes been
outstanding, would have required the consent or approval of holders of a
majority in principal amount of Exchange Notes, unless the approval of the
Required Lenders is obtained, and (II)  no such agreement may amend or modify
any provision thereof which, had Exchange Notes been outstanding, would have
required the consent or approval of each holder of Exchange Notes or each holder
of Exchange Notes so affected, unless the written approval of each Lender or
each Lender so affected, as applicable, is obtained.  From and after the
Rollover Date, the Exchange Notes Indenture may be waived, amended or modified
only in accordance with its terms.
 
(e)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of
 

--
 
-112-

--------------------------------------------------------------------------------

 

credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
 
(f)           Notwithstanding anything to the contrary, this Agreement and the
Loan Documents shall be amended (or amended and restated) with the consent of
the Administrative Agent (not to be unreasonably withheld) and the Borrower, and
without notice to or the consent of any Lender, in order to effect the
provisions of Sections 2.01(d), 5.13, 6.02 and  9.21 hereof
 
SECTION 9.09.                                Interest Rate Limitation
 
.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender, shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender, shall be limited to the Maximum Rate; provided,
that such excess amount shall be paid to such Lender on subsequent payment dates
to the extent not exceeding the legal limitation.
 
SECTION 9.10.                                Entire Agreement
 
.  This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof.  Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, the Fee Letter shall survive the
execution and delivery of this Agreement and remain in full force and
effect.  Nothing in this Agreement or in the other Loan Documents, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
 
 
-113-

--------------------------------------------------------------------------------


 
SECTION 9.11.                                WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12.                                Severability
 
.  In the event any one or more of the provisions contained in this Agreement or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 9.13.                                Counterparts
 
.  This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be as effective as delivery of a
manually signed original.
 
SECTION 9.14.                                Headings
 
.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 9.15.                                Jurisdiction; Consent to Service of
Process.
 
(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction, except that
each of the Loan Parties agrees that (a) it will not bring any such action or
proceeding in any court other than New York Courts (it being acknowledged and
agreed by the parties hereto that any other forum would be inconvenient and
inappropriate in view of the fact that more of the Lenders who would be affected
by any such action or proceeding have contacts with the State of New York than
any other jurisdiction), and (b) in any such action or proceeding brought
against any Loan Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party from
asserting or seeking the same in the New York Courts.
 
 
-114-

--------------------------------------------------------------------------------


 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
SECTION 9.16.                                Confidentiality
 
.  Each of the Lenders and each of the Agents agrees that it shall maintain in
confidence any information relating to the Borrower and any Subsidiary furnished
to it by or on behalf of the Borrower or any Subsidiary (other than information
that (a) has become generally available to the public other than as a result of
a disclosure by such party, (b) has been independently developed by such Lender
or such Agent without violating this Section 9.16 or (c) was available to such
Lender or such Agent from a third party that, to such Person’s knowledge, is not
in breach of the confidentiality provisions) and shall not reveal the same other
than to its directors, trustees, officers, employees and advisors with a need to
know or to any Person that approves or administers the Loans on behalf of such
Lender (so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such Person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledge under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or other provisions at
least as restrictive as Section 9.16) and (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or other provisions at least as restrictive).
 
SECTION 9.17.                                Platform; Borrower Materials
 
.  The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
 
-115-

--------------------------------------------------------------------------------


 
SECTION 9.18.                                Release of Liens and Guarantees
 
.  In the event that any Loan Party conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of any of the Equity Interests or
assets of any Subsidiary Loan Party to a Person that is not (and is not required
to become) a Loan Party in a transaction not prohibited by Section 6.05, the
Collateral Agent shall promptly (and the Lenders hereby authorize the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by the Borrower and at the Borrower’s expense to release any Liens
created by any Loan Document in respect of such Equity Interests or assets, and,
in the case of a disposition of the Equity Interests of any Subsidiary Loan
Party in a transaction permitted by Section 6.05 and as a result of which such
Subsidiary Loan Party would cease to be a Subsidiary, terminate such Subsidiary
Loan Party’s obligations under its Guarantee.  In addition, the Collateral Agent
agrees to take such actions as are reasonably requested by the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations) are paid in full and all Commitments are
terminated.   Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of the
Borrower shall no longer be deemed to be made once such Equity Interests or
asset is so conveyed, sold, leased, assigned, transferred or disposed of.
 
SECTION 9.19.                                PATRIOT Act Notice
 
.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.
 
SECTION 9.20.                                Intercreditor Agreements and
Collateral Agreement
 
.  Each Lender hereunder (a) consents to the priority and/or subordination of
Liens provided for in the Senior Lender Intercreditor Agreement, (b) consents to
the priority and/or subordination of Liens provided for in the Second Priority
Intercreditor Agreement, (c) consents to the priority and/or subordination of
Liens provided for in the Senior Fixed Lender Intercreditor Agreement, (d)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements and (f) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into the Senior Lender
Intercreditor Agreement, the Second Priority Intercreditor Agreement and the
Senior Fixed Lender Intercreditor Agreement, as Administrative Agent and
Collateral Agent, respectively, and on behalf of such Lender.  The foregoing
provisions are intended as an inducement to the Lenders to extend credit and
such Lenders are intended third party beneficiaries of such provisions and the
provisions of the Senior Lender Intercreditor Agreement, the Second Priority
Intercreditor Agreement and the Senior Fixed Lender Intercreditor Agreement.
 
SECTION 9.21.                                Conversion of Covenants; Events of
Default
 
.  The parties hereto agree that without notice to or the consent of any Lender,
effective as of the Rollover Conversion on the Rollover Date, the affirmative
covenants set forth in Article V (other than Section 5.13, which shall continue
to apply), and the Events of Default and remedies set forth Article VII shall be
deemed to have been automatically replaced (without any further action necessary
by the parties hereto) by (i) the affirmative covenants described under Article
4 in the Exchange Notes Indenture and (ii) the events of default and remedies
described under Article 6 in the Exchange Notes Indenture, which replacement
provisions, along with the relevant defined terms set forth under Article 1 in
the Exchange Notes Indenture used therein for the purposes thereof, will
thereupon be deemed incorporated by reference herein, with references therein to
the “Issuer” and the “Trustee” being deemed to be references to the “Borrower”
and the “Administrative Agent,” respectively, and with such other modifications
to this Agreement and the other Loan Documents as determined by the
Administrative Agent to be necessary or appropriate to give effect to the
foregoing. In furtherance of the foregoing, the Borrower shall, at the
Administrative Agent’s request, enter into such amendments to the Loan Documents
necessary or appropriate to effect the foregoing.
 
 
-116-

--------------------------------------------------------------------------------


 
SECTION 9.22.                                No Fiduciary Duty
 
.  Each Agent, each Lender and their Affiliates, each Syndication Agent, each
Documentation Agent and each Joint Lead Arranger (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower.  The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lenders and
the Borrower, its stockholders or its Affiliates.  The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrower, on the other, (ii) in connection therewith and with the process
leading to such transaction each of the Lenders is acting solely as a principal
and not the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its affiliates has advised or is currently advising
the Borrower on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Loan Documents and (iv) the Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate.  The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.


 
[SIGNATURE PAGES FOLLOW]



 
 
-117-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
BERRY PLASTICS CORPORATION
 
By:         /s/  Jeffrey
Thompson                                                           
Name: Jeffrey Thompson
Title: Authorized Signatory

 
 
-118-

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent and as a Lender
 
By:         /s/  Christopher Kelly Wall
Name: Christopher Kelly Wall
Title: Principal
 
By:         /s/  Christopher Kelly
Wall                                                                   
Name: Christopher Kelly Wall
Title: Principal

 
 
-119-

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC
as Joint Lead Arranger and Joint Bookrun
 
By:         /s/  Christopher Kelly Wall
Name: Christopher Kelly Wall
Title: Principal
 
By:         /s/  Christopher Kelly
Wall                                                                   
Name: Christopher Kelly Wall
Title: Principal

 
 
-120-

--------------------------------------------------------------------------------

 

GOLDMAN SACHS CREDIT PARTNERS L.P.
as Syndication Agent, Joint Lead Arranger, Joint Bookrunner and a Lender
 
By:         /s/  Walter Jackson
Name: Walter Jackson
Title: Managing Director
 

 
 
-121-

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS INC.
as Documentation Agent, Joint Lead Arranger and Joint Bookrunner
 
By:         /s/  Timothy N. Hartzell
Name: Timothy N. Hartzell
Title: Managing Director
 

 
 
-122-

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS COMMERCIAL BANK
as a Lender
 
By:         /s/  Brian McNany
Name: Brian McNany
Title: Authorized Signatory
 

 
 
-123-

--------------------------------------------------------------------------------

 
